Exhibit 10.61

 

[g94651ly01i001.jpg]

 

 

Metroplex

7388 S Revere Pkwy, Unit 603  Centennial, CO 80112

Control Systems

Phone (720) 875-0303  ·  Fax (720) 875-0800

An ISI Detention Contracting Group. Inc. Company

www.metroplex-control.com

 

FACSIMILE TRANSMITTAL SHEET

 

TO:

 

FROM:

Mike Sweet

 

Melissa Dolan

 

 

 

COMPANY:

 

DATE:

ISI

 

1/29/2004

 

 

 

FAX NUMBER:

 

TOTAL NO. OF PAGES INCLUDING COVER:

 

 

4

 

 

 

PHONES NUMBER:

 

SENDER’S REFERENCE NUMBER:

 

 

 

RE:

 

YOUR REFERENCE NUMBER:

Building Lease

 

 

 

o URGENT

 

x FOR REVIEW

 

o PLEASE COMMENT

 

o PLEASE REPLY

 

o PLEASE RECYCLE

 

Mike,

 

I was told by Bruce that you needed the following information in regards to our
lease. Please see the attached. If you need any additional information please
let me know.

 

Thank you,

 

/s/ Melissa Dolan

 

Melissa Dolan

 

 

--------------------------------------------------------------------------------


 

[g94651ly01i002.jpg]

 

Triple Net Properties, LLC

 

January 29, 2004

 

Ms, Melissa Dolan

 

 

MCFSA. LTD.

 

Via Fax (720) 875-0800

7388 S. Revere Parkway, Suite 601

 

 

Centennial CO 80112

 

 

 

Re:

 

MCFSA, Ltd.

 

 

Suite 601

 

 

Arapahoe Business Part 1

 

 

Centennial, Colorado

 

Dear Melissa:

 

Thank you for your phone call today. I have attached our letter to you of
December 15, 2003 which details your operating expenses for 2004.

 

In addition to that letter, following is the Base Rent charges in accordance
with your lease for 2004:

 

Base Rent (1/1/04-8/31/04)                                  $3,890.00/mo.

Base Rent (9/1/04-12/31/04)                                $4,006.70.mo.

 

Should you have any additional needs, please let me know.

 

Thank you,

 

Sincerely,

 

TRIPLE NET PROPERTIES, LLC

 

/s/ Sharon Ott

 

Sharon Ott

Assistant Property Manager

 

Encl.

 

3410 S. Galena, Suite 220 · Denver, CO 80231

303.300.4910 · fax 303.300.4913

 

--------------------------------------------------------------------------------


 

December 15, 2003

 

MCFSA. LTD.

7388 South Revere Parkway, Suite 601

Centennial, CO 80112

 

Re:

 

MCFSA, Ltd., Suite 601

 

 

Arapahoe Business Park I Centennial, Colorado

 

 

2004 Operating Expense Budget

 

Dear Tenant:

 

Attached please find your estimated 2004 Operating Expense Budget for your
business location at Arapahoe Business Park I in Centennial, Colorado.

 

Please review and note that 2004 monthly additional rent charges will change
effective January 1, 2004. Attached you will find a list of estimated operating
expenses for 2004 and a worksheet with the breakdown of your prorata share.
Below is the amount of your previous operating expenses and your 2004 estimated
operating expenses. Should you have any questions please call me direct at (303)
300-4910.

 

 

 

2003 Operating Expenses

 

2004 Est. Operating Expenses

 

Change

 

CAM

 

$

1,909.99

 

$

1,406.32

 

$

(503.67

)

Insurance

 

136.15

 

146.94

 

10.79

 

Property Tax

 

1,843.86

 

1,780.03

 

(63.83

)

Total

 

$

3,890.00

 

$

3,333.29

 

$

(556.71

)

 

Sincerely,

 

TRIPLE NET PROPERTIES, LLC

 

/s/ Meredith Witucki

 

Meredith Witucki

Portfolio Manager

 

Enclosure

 

1551 North Tustin Avenue, Suite 200 · Santa Ana, CA 92705

tel 714.667.8252 · toll-free 877.888.REIT (7348) · 714.836.5263 · fax
714.667.6860

 

--------------------------------------------------------------------------------


 

ARAPAHOE BUSINESS PARK I

2004 ESTIMATED OPERATING EXPENSES

 

TENANT:

 

 

 

MCFSA, Ltd.

 

SPACE NO.:

 

 

 

601

 

START:

 

 

 

1/1/1998

 

END:

 

 

 

12/31/2007

 

SQ. FT.:

 

 

 

7,780

 

CAM SQ.FT.

 

55,163

 

14,10

%

INSURANCE SQ.FT.

 

55,163

 

14.10

%

PROPERTY TAX SQ.FT.

 

55,163

 

14.10

%

 

CAM EXPENSES:

 

COMMON AREA
ONLY

 

PRORATA SHARE

 

 

 

 

 

 

 

Landscaping Contract & Supplies

 

$

17,380.00

 

2,451,22

 

Sweeping

 

$

2,328.00

 

328.33

 

Snow Removal

 

$

11,000.00

 

1,551.40

 

Steam Cleaning

 

$

—

 

—

 

Dayporter/Janitorial

 

$

—

 

—

 

HVAC

 

$

12,300.00

 

1,734.75

 

Exterior Repairs

 

$

3,640.00

 

513.37

 

Security Guard Service

 

$

—

 

—

 

Lighting Maintenance & Repair

 

$

—

 

—

 

Parking Lot & Common Area

 

$

1,320.00

 

186.17

 

Fire Alarm Monitoring

 

$

5,724.00

 

807.29

 

Building R/M

 

$

9,808.00

 

1,394.80

 

Electricity

 

$

1,980.00

 

279.25

 

Water-Irrigation

 

$

—

 

—

 

Water-Buildings

 

$

9,480.00

 

1,337.03

 

Trash Disposal

 

$

6,480.00

 

913.92

 

Sewar

 

$

—

 

—

 

SUB-TOTAL EXPENSES:

 

$

81,238.00

 

$

11,457.53

 

Administrative Fee

 

$

15,884.00

 

2,237.40

 

Management Fee/Payroll Reimburser

 

$

22,553.71

 

3,180.90

 

Property Taxes

 

$

151,452.50

 

21,380.34

 

Insurance-Building & Liability

 

$

12,502.50

 

1,763.31

 

SUB-TOTAL CAM:

 

$

283,610.71

 

$

39,999.45

 

DAYS IN YEAR:

 

 

 

365

 

DAYS\OCCUPANCY:

 

 

 

319

 

PRORATION:

 

 

 

34,999.55

 

 

 

 

 

 

 

Monthly Estimate - CAM

 

 

 

1,406.32

 

Monthly Estimate - INS

 

 

 

146.94

 

Monthly Estimate - TAX

 

 

 

1,780.03

 

Total Monthly Charges

 

 

 

3,333.29

 

 

 

 

 

 

 

PSF:

 

 

 

0.37

 

 

--------------------------------------------------------------------------------


 

ARAPAHOE BUSINESS PARK I LEASE AGREEMENT

 

between

 

WKB VALUE PARTNERS,

 

a Delaware limited partnership

 

as Landlord

 

and

 

MCFSA, LTD., a Texas limited partnership

 

d/b/a Metroplex Control Systems

 

as Tenant

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions; Basic Lease Information

1

2.

Premises and Term

3

3.

Monthly Base Rent and Security Deposit

4

4.

Use; Compliance with Laws and Rules and Regulations

4

5.

Operating Expenses; Payment of Tenant’s Pro Rata Share

6

6.

Landlord’s Repairs

8

7.

Tenant’s Repairs

9

8.

Alterations

10

9.

Signs

12

10.

Landlord’s Right of Access; Inspection

12

11.

Utilities

13

12.

Assignment and Subletting

13

13.

Insurance

14

14.

Damage and Destruction

17

15.

Condemnation

18

16.

Holding Over

18

17.

Quiet Enjoyment

19

18.

Events of Default

19

19.

Remedies

20

20.

Bankruptcy or Insolvency; Assumption; Adequate Protection

23

21.

Subordination and Attornment

26

22.

Mechanic’s Liens and Tenant’s Taxes

26

23.

Authorities for Action and Notice

28

24.

Estoppel Certificates

28

25.

Landlord’s Review of Tenant’s Documents

29

26.

Miscellaneous

29

 

i

--------------------------------------------------------------------------------


 

ARAPAIIOE BUSINESS PARK I LEASE AGREEMENT

 

THIS ARAPAHOE BUSINESS PARK I LEASE AGREEMENT (“Lease”) is entered into by
Landlord and Tenant (as defined in Section 1). In consideration of the mutual
covenants hereinafter set forth, Landlord and Tenant agree as follows:

 

1.                                       Definitions; Basic Lease
Information.  In addition to the terms defined elsewhere in this Lease, the
following terms, as used in this Lease, have the following meanings:

 

(a)                                  LEASE DATE: November 19, 2002

 

(b)                                 TENANT:  MCFSA, LTD., a Texas limited
partnership

 

(c)                                  TENANT’S TRADE NAME:  Metroplex Control
Systems

 

(d)                                 TENANT’S ADDRESS:  Premises and 12903
Delivery Drive, San Antonio, Texas 78247

 

(e)                                  LANDLORD:  WKB VALUE PARTNERS, a Delaware
limited partnership.

 

(f)                                    LANDLORD’S ADDRESS:  4343 Von Karman
Avenue, Newport Beach, California 92660.

 

(g)                                 COMMENCEMENT DATE:  January 1,2003 (as the
same may be extended pursuant to Section 2).

 

(h)                                 EXPIRATION DATE:  August 31, 2008 (as the
same may be extended pursuant to Section 2).

 

(i)                                     SECURITY DEPOSIT:  $4,075.82

 

(j)                                     MONTHLY BASE RENT:  Subject to
adjustment pursuant to section 3(a):

 

 

Calendar Period

 

Monthly Base Rent

 

 

 

 

 

January 1, 2003 through August 31, 2004 inclusive

 

$

 3,890.00

 

September 1, 2004 through August 31, 2005 inclusive

 

$

 4,006.70

 

September 1, 2005 through August 31, 2006 inclusive

 

$

4,126.90

 

September 1, 2006 through August 31, 2007 inclusive

 

$

4,250.71

 

September 1, 2007 through August 31, 2008 inclusive

 

$

4,378.23

 

 

(k)                                  RENTABLE AREA OF PREMISES:  7,780 square
feet.

 

(l)                                     RENTABLE AREA OF PROJECT:  55,163 square
feet.

 

(m)                               TENANTS PRO RATA SHARE:  14.10 percent.

 

1

--------------------------------------------------------------------------------


 

(n)                                 PERMITTED USE OF PREMISES:  General office
and warehouse use.

 

(o)                                 BROKER:

Frederick Ross Company (“Landlord’s Broker”)

Meridian Commercial Real Estate Associates, LLC
(“Tenant’s Broker”)

 

(p)                                 GUARANTOR AND RELATIONSHIP TO
TENANT:   None.

 

(q)                                 PREMISES:  The premises shown on Exhibit A
attached hereto and made a part hereof arid known as 7388 South Revere Parkway,
Units 601 through 604, Centennial, Colorado 80112. The area of the Premises and
the Project have been determined by Landlord and are conclusive in the absence
of fraud or manifest error. The Premises do not include, and Landlord reserves,
the exterior walls and roof of the Premises, the land beneath the Premises, and
the pipes and ducts, conduits, wires, fixtures and equipment above the suspended
ceiling or structural elements which serve the Premises or Project; however,
Landlord has the right to enter the Premises in order to install, inspect,
maintain, use, repair and replace those areas and items described in the
preceding clause.

 

(r)                                    PROJECT:  Those certain office and light
industrial buildings with an address of 7388 South Revere Parkway, Centennial,
CO 80112, commonly known as “Arapahoe Business Park I,” located on the real
property described on Exhibit B attached hereto and made a part hereof (the
“Land”), and all improvements built on the Land including without limitation the
parking lot, walkways, driveways, fences and landscaping.

 

(s)                                  ADDITIONAL RENT:  Any amounts, other than
Monthly Base Rent, which Tenant is required or agrees to pay hereunder,
including but not limited to Operating Expenses (as hereinafter defined), late
charges, reimbursements, repairs and attorneys’ fees and costs incurred by
Landlord in enforcing this Lease.

 

(t)                                    RENT:  The Monthly Base Rent and
Additional Rent.

 

(u)                                 ESTIMATED OPERATING EXPENSES:  Operating
Expenses for calendar year 2002, are currently estimated at $4.64 per square
foot. Tenant acknowledges and agrees that such amount is only an estimate, based
on currently available information and that Operating Expenses will most likely
increase for the calendar year 2003.

 

The following addenda and exhibits are attached to this Lease and made a part
hereof:

 

Addendum

Exhibit A - Premises

Exhibit B - Legal Description of the Project

Exhibit C - Estoppel and Commencement Date Certificate

 

2

--------------------------------------------------------------------------------


 

Exhibit D - Guaranty of Lease

Exhibit E - Rules and Regulations

Exhibit F - Work Letter Agreement

Exhibit G - Tenant Estoppel Certificate

 

2.                                      Premises and Term.

 

(a)                                  Granting Clause.  In consideration of the
obligation of Tenant to pay Rent, and in consideration of the other covenants,
representations and warranties of Tenant set forth in this Lease, Landlord
leases to Tenant, and, in consideration of Landlord’s covenants set forth in
this Lease, Tenant leases from Landlord the Premises, for a term commencing on
the Commencement Date and ending on the Expiration Date (the “Primary Lease
Term”). The Primary Lease Term as extended by any Extended Term provided for in
the Addendum attached hereto is hereinafter referred to as the “Term.”

 

(b)                                 Delivery of Premises.  Except to the extent
modified by Landlord’s express assumption of construction obligations, if any,
in Exhibit F attached to this lease, the Premises is being leased “AS IS,” with
Tenant accepting all defects, if any; and Landlord makes no warranty of any
kind, express or implied, with respect to the Premises (without limitation,
Landlord makes no warranty as the habitability, fitness or suitability of the
Premises for a particular purpose nor as to the absence of any toxic or
otherwise hazardous substances). This Section 2(b) is subject to any contrary
requirements under applicable law; however, in this regard Tenant acknowledges
that it has been given the opportunity to inspect the Premises and to have
qualified experts inspect the Premises prior to the execution of this lease.
Notwithstanding the date set forth in Section 1, the Commencement Date will be
the date upon which Landlord notifies Tenant in writing that the Premises are
ready for occupancy by Tenant. Taking of possession of the Premises by Tenant
will conclusively establish that the Premises are complete and in good and
satisfactory condition, as of when possession is so taken. After such
Commencement Date, Tenant will, upon demand, execute and deliver to Landlord an
Estoppel and Commencement Date Certificate in the form of Exhibit C attached
hereto and made a part hereof.

 

(c)                                  Delayed Possession.  This Lease shall not
be void or voidable nor shall Landlord be liable to Tenant for any loss or
damage resulting from any delay in delivering possession of the Premises to
Tenant. If such delay is not caused by or attributable to Tenant, its servants,
agents or independent contractors, no Rent shall be payable by Tenant until
Landlord can so deliver possession of all the Premises. If Landlord is delayed
in delivering possession of the Premises by any delay, interference or hindrance
of such work by Tenant, Tenant’s contractors or any of their employees or
agents, or by any changes in such work requested by Tenant and agreed to by
Landlord or by Tenant’s failure to timely and properly perform its obligations
(if any) imposed pursuant to the Work Letter Agreement attached hereto as
Exhibit F, the Premises shall be conclusively deemed delivered to Tenant on the
date on which the same would have occurred in the absence of such delay, the
Commencement Date shall be deemed such date, and the Expiration Date shall be
adjusted to a date which is the last day of the month sixty-eight (68) months
after the Commencement Date.

 

3

--------------------------------------------------------------------------------


 

3.                                      Monthly Base Rent and Security Deposit.

 

(a)                                  Monthly Base Rent:  Tenant agrees to pay to
Landlord the Monthly Base Rent for the Premises, in advance, without demand,
deduction or set off, for the entire Term of this Lease. One installment of
Monthly Base Rent will be due and payable on the Commencement Date and a like
installment of Monthly Base Rent will be due and payable on or before the first
day of each calendar month succeeding the Commencement Date; provided that, the
Monthly Base Rent for any fractional calendar month at the commencement or end
of the Lease term will be prorated, based upon the number of days the Premises
are or could be occupied by Tenant. Notwithstanding the foregoing, so long as no
event of default has occurred under this Lease, the following Rent abatements
shall occur (collectively, “Rent Abatement”): (1) Tenant’s Monthly Base Rent
shall be abated for a period of eight (8) months from and after the Commencement
Date, anticipated to be January 1, 2003 through August 31, 2003; and (2) the
Operating Expenses due from Tenant as Additional Rent pursuant to Paragraph
5(a), below, shall be abated for a period of two (2) months from and after the
Commencement Date, anticipated to be January 1, 2003 through February 28, 2003.
If Tenant commits an event of default under this Lease, then: (i) Tenant shall
immediately pay to Landlord upon demand a sum equal to the total amount of Rent
Abatement used by Tenant as of the date of the occurrence of such event of
default, and (ii) all Rent Abatement that has not been used by Tenant as of the
date of the occurrence of such event of default shall automatically terminate
and become null and void, and Tenant shall thereafter pay all Base Monthly Rent
and Additional Rent when due under this Lease, without regard to the rental
abatement provisions of this Lease.

 

(b)                                 Security Deposit:  Tenant shall deposit with
Landlord on the Lease Date, and shall maintain on deposit with Landlord
throughout the term hereof, the Security Deposit, which will be held by
Landlord, without obligation for or accrual of interest, as security for the
performance of Tenant’s covenants and obligations under this Lease. Landlord
shall have the right to commingle such Security Deposit with other funds of
Landlord. It is expressly understood and agreed that such Security Deposit is
not an advance rental deposit or a measure of Landlord’s damages in case of
Tenant’s default. Upon any default by Tenant, Landlord may, from time to time,
without prejudice to or waiver of any other remedy provided in this Lease or
provided by law, use such Security Deposit to the extent necessary to make good
any arrearage of Rent or other payments due Landlord, and any other damage,
injury, expense or liability caused by such default; and Tenant will pay to
Landlord on demand the amount so applied in order to restore the Security
Deposit to its original amount. Any unutilized portion of such Security Deposit
will be returned by Landlord to Tenant not later than sixty (60) days after
termination of this Lease, upon the full performance of this Lease by Tenant and
surrender of the Premises by Tenant to Landlord. Landlord may deliver the
Security Deposit (or such unapplied portion thereof as may be on deposit) to any
purchaser of Landlord’s interest in the Premises, and thereupon Landlord shall
be discharged from any obligation or liability with respect to the Security
Deposit.

 

4.                                      Use; Compliance with Laws and Rules and
Regulations.

 

(a)                                  Use.  The Premises will be used only for
the purpose set forth in Section 1(n) and for no other purpose. Outside storage,
including without limitation, trucks and other

 

4

--------------------------------------------------------------------------------


 

vehicles and the washing of such vehicles at any time, is prohibited without
Landlord’s prior written consent.

 

(b)                                 Compliance with Laws.  Tenant will at its
sole cost and expense obtain any and all licenses and permits necessary for the
Permitted Use of the Premises. Tenant shall continuously and promptly,
throughout the Term of this Lease, comply with all governmental laws, ordinances
and regulations applicable to the use of the Premises, or the operation of
Tenant’s business (including, without limitation, the Americans With
Disabilities Act of 1990, as amended from time to time), those Rules and
Regulations Set forth on Exhibit E attached hereto and made a part hereof, as
the same may be reasonably modified or propounded by Landlord from time to time,
and with all governmental orders and directives for the correction, prevention
and abatement of nuisances in or upon, or connected with, the Premises, all at
Tenant’s sole expense. Tenant will not permit any objectionable or unpleasant
odors, smoke, dust, gas, noise or vibrations to emanate from the Premises, nor
take any other action which would constitute a nuisance or would disturb or
endanger any other tenants of the Project or unreasonably interfere with their
use of their respective premises, nor impair, in the opinion of Landlord, the
appearance, character or reputation of the Project. Without Landlord’s prior
written consent, Tenant will not receive, store or otherwise handle any product,
material or merchandise which is noxious, explosive or highly inflammable.
Tenant will not permit the Premises to be used for any purpose or in any manner
(including without limitation any method of storage) which would render the
insurance on the Premises or Project void or the insurance risk more hazardous
or cause the State Board of Insurance or other insurance authority to disallow
any sprinkler credits. If any increase in the fire and extended coverage
insurance premiums paid by Landlord for the Project is caused by Tenant’s use
and occupancy of the Premises, or if Tenant vacates the Premises and causes an
increase in such Premiums, then Tenant will pay as Additional Rent, upon demand,
the amount of such increase to Landlord.

 

(c)                                  Hazardous Substances.  Tenant’s use and
occupancy of the Premises shall in no manner or way result in the direct or
indirect violation of any local, state or federal law, rule, regulation,
ordinance, code, policy or rule of common law now or hereafter in effect and in
each case as amended, and any judicial or administrative interpretation thereof,
pertaining to environmental regulation, contamination or clean-up (collectively,
“Environmental Laws”), including by way of example and without limitation the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. §§ 9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §§
6901 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et
seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq.,the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et
seq., the Safe Drinking Water Act, 42 U.S.C. §§ 300f et seq., the Atomic Energy
Act, 42 U.S.C. §§ 2011 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 et seq., the Occupational Safety and Health
Act, 29 U.S.C. §§ 651 et seq., and any similar statutes of the State of
Colorado. Further, Tenant’s use and occupancy of the Premises shall not include
the use, handling, transportation or storage of any hazardous or toxic
substances, wastes, materials, pollutants or contaminants (including, without
limitation, asbestos or raw materials which include hazardous constituents) or
any other substances or materials which are included under or regulated by
Environmental Laws (collectively, “Hazardous Substances”). Tenant shall keep or
cause the Premises to be kept free from Hazardous Substances and in compliance
with all Environmental Laws, shall expressly prohibit use, handling, storage,
manufacture, transfer

 

5

--------------------------------------------------------------------------------


 

and disposal of Hazardous Substances on or about the Premises and shall promptly
notify Landlord if Tenant shall become aware of any Hazardous Substances on or
about the Premises or if Tenant shall become aware that the Premises are in
direct or indirect violation of any Environmental Laws. Tenant shall remove such
Hazardous Substances or cure such violations, as applicable, promptly after
Tenant becomes aware of same, at Tenant’s sole expense and in the event Tenant
fails to do so, Landlord may cause the Premises to be freed from any Hazardous
Substances or otherwise brought into conformance with Environmental Laws and any
cost of same shall be Additional Rent payable hereunder immediately upon demand
from Landlord. Tenant hereby grants to Landlord and its agents and employees
access to the Premises and a license to remove any items deemed by Landlord to
be Hazardous Substances and to do all things Landlord shall deem necessary to
bring the Premises in conformance with Environmental Laws. Tenant hereby agrees
to indemnify Landlord and hold Landlord and its successors, assigns, employees,
agents, officers, directors, partners, and attorneys harmless from and against
any and all expenses, damages, suits, liabilities and costs (including without
limitation attorney’s fees and consequential damages) suffered or incurred by
Landlord or any of such parties as a result of the use, handling, storage,
transportation, treatment or disposal of Hazardous Substances on or about the
Premises or the violation of Environmental Laws (as well as any other laws,
ordinances, rules or regulations as set forth in subsection (a) of this
Section 4), even if such damages or costs shall be suffered or incurred after
termination or earlier expiration of this Lease. Such indemnity shall expressly
survive termination of this Lease, whether by lapse of time or otherwise.

 

5.                                      Operating Expenses; Payment of Tenant’s
Pro Rata Share.

 

(a)                                  Payment of Tenant’s Pro Rata Share. In
addition to the Monthly Base Rent, Tenant will pay the Landlord on the first day
of each calendar month during the Term of this Lease, as Additional Rent,
one-twelfth (1/12) of Tenant’s Pro Rata Share of Estimated Operating Expenses
paid, payable, or incurred during the subject calendar year or partial calendar
year; provided, however, that such payments shall be abated for two (2) months
from and after the Commencement Date (anticipated to be January 1, 2003, through
February 28, 2003) in accordance with Section 3(a), above, so long as no event
of default by Tenant has occurred under this Lease. The Estimated Operating
Expenses are subject to revision according to the provisions of this
Section 5(a). During December of each calendar year or as soon thereafter as
practicable, Landlord will give Tenant written notice of Landlord’s reasonable
estimate of the amounts payable under this Section 5 for the ensuing calendar
year (“New Estimate”). On or before the first day of each calendar month during
the ensuing calendar year, Tenant will pay Landlord one-twelfth (1/12) of such
reasonably estimated amount; provided, however, if such notice is not given in
December, Tenant will continue to pay its Pro Rata Share on the basis of the
prior year’s Estimated Operating Expenses until the calendar month after such
notice is given. In the calendar month in which Tenant first pays its Pro Rata
Share in accordance with Landlord’s New Estimate (and simultaneously therewith),
Tenant will also pay Landlord Tenant’s Pro Rata Share of any additional amounts
payable under the New Estimate, for each calendar month which has elapsed since
December of the prior year(s). If at any time or times it appears to Landlord
that the amounts payable under this Section 5 for the current calendar year will
vary from the Estimated Operating Expenses or New Estimate, Landlord may, by
written notice to Tenant, revise Landlord’s estimate for such calendar year and
subsequent payments by Tenant for such calendar year will be based upon
Landlord’s revised estimate,

 

6

--------------------------------------------------------------------------------


 

including any amounts required to make up for deficiencies in payments made by
Tenant in prior calendar mantis.

 

(b)                                 Statement of Operating Expenses. Unless
delayed by causes beyond Landlord’s reasonable control, Landlord shall deliver
to Tenant within one hundred twenty (120) days after the end of each calendar
year a written statement (the “Statement”) setting out in reasonable detail the
amount of Tenant’s Operating Expenses for the preceding calendar year or partial
calendar year. If the aggregate of monthly installments of Tenant’s Operating
Expenses actually paid by Tenant to Landlord during such calendar year or
partial calendar year differs from the amount of Tenant’s Operating Expenses
payable for such calendar year or partial calendar year under this Section 5, as
indicated in the Statement, then, as the case may be, Tenant shall pay the
difference to Landlord or Landlord shall issue a credit to Tenant against the
Rent remaining to be paid hereunder for the difference, or if no Rent then
remains to be paid, refund the difference to Tenant, without interest, within
thirty (30) days after the date of delivery of the Statement. Landlord’s
obligation to make any refund pursuant to this Section 5(b) shall survive the
expiration or earlier termination of this Lease.

 

(c)                                  Operating Expenses Definition.  The term
“Operating Expenses” means and includes all costs and expenses of any kind or
nature incurred by Landlord with respect to the ownership, maintenance, repair
and operation of the Project, including, by way of example and without
limitation, supply costs; maintenance, replacement and repair costs; the costs
of water, sewer, gas, electrical, security, trash, snow removal, cleaning,
landscaping and painting services; maintenance, repair and replacement of
heating, ventilation, and air conditioning (“HVAC”), plumbing, electrical,
mechanical, roof, structural or like systems or components; any common area
costs and expenses (including parking areas and walkways); labor Costs incurred
in the operation and maintenance of the Project, including wages and other
payments; costs to Landlord for workmen’s compensation and disability insurance,
payroll taxes and welfare and other fringe benefits; reasonable management fees
in an amount customary for properties similar to the Project; an administrative
fee equal to ten percent (10%) of Operating Expenses; legal, accounting,
inspection and consultation fees incurred in connection with the Project;
amounts paid to contractors and subcontractors for work or services performed in
connection with the operation and maintenance of the Project (including common
areas, walkways and parking areas); all “real property taxes” and assessments
(whether general or special, and as further defined below), personal property
taxes and governmental charges of any kind and nature whatsoever including
assessments due to deed restrictions or owners’ associations which accrue
against the Project or any items of personal property utilized in the
maintenance, repair or operation of the Project during the Term of this Lease;
all insurance including, by way of example and without limitation, public
liability insurance and fire and extended coverage insurance with respect to the
Project and any rental insurance and all risk insurance (should Landlord decide
to carry the same) (but Tenant shall have no interest in such insurance or the
proceeds thereof); any expense attributable to costs incurred by Landlord for
any capital improvements to the extent the same are incurred by Landlord to
either comply with changes in any laws, ordinances or regulations applicable to
the Project or to reduce Operating Expenses which costs shall be amortized over
the useful life of the capital improvement; and any other costs, charges and
expenses which under generally accepted accounting principles would be regarded
as maintenance and operating expenses. The term Operating Expenses does not
include repairs, restoration or other work occasioned by fire, windstorm or
other casualty to the extent of

 

7

--------------------------------------------------------------------------------


 

net insurance proceeds actually received by Landlord, income and franchise taxes
of Landlord, expenses incurred in leasing to or procuring of tenants, leasing
commissions, advertising expenses, expenses for the renovation of space for new
tenants (except to the extent the same are incurred by Landlord to either comply
with changes in any laws, ordinances or regulations applicable to the Project or
to reduce Operating Expenses), nor interest or principal payments on any
mortgage or other indebtedness of Landlord. As used in this paragraph “real
property taxes” and assessments includes ad valorem taxes, general and special
assessments, parking surcharges, and any tax or charge for governmental services
charged against the Premises or that are attributed to the transfer or
transaction directly or indirectly represented by this Lease, by any sublease or
assignment hereunder or by other leases in the Project, or by any document to
which Tenant is a party creating or transferring (or reflecting the creation or
transfer of) any interest or estate in the Premises and any tax or charge which
replaces or is in addition to any of such above-described “real estate taxes.”

 

(d)                                 If at any time during the Term of this
Lease, the present method of taxation is changed so that in lieu of the whole or
any part of any taxes, assessments or governmental charges levied, assessed or
imposed on real estate and the improvements on such real estate, there is
levied, assessed or imposed on Landlord a capital levy or other tax directly on
the rents received from the Project or a franchise tax, assessment, levy or
charge measured by or based, in whole or in part, upon such rent for the present
or any future building or buildings on the Project, then all such taxes,
assessments, levies or charges, or the part thereof so measured or based, will
be deemed to be included within the terms “Operating Expenses” and “real
property taxes” (as used in subsection (b) above) for the purposes of this
Section 5.

 

(e)                                  Tenant may, upon reasonable notice, and at
a time reasonably convenient to Landlord audit Landlord’s books relevant to the
Additional Rent due under this Section 5. Tenant agrees to pay all costs
associated with or resulting from such audit, including reimbursement to
Landlord for any costs reasonably incurred by Landlord with respect thereto.

 

(f)                                    Payments to be made pursuant to this
Section 5 with respect to the calendar year in which this Lease commences or
terminates (other than in the event of Tenant’s default) will be prorated based
on the number of calendar months, or portions thereof, that Tenant occupied or
could have occupied the Premises.

 

6.                                      LandLord’s Repairs.  For a period of six
(6) months from and after the Commencement Date, Landlord will, at Landlord’s
expense (subject to Tenant’s payment of Operating Expenses in accordance with
Section 5, above), keep and maintain all HVAC systems, fixtures, and equipment
serving the Premises in good, working order; provided, however, that Landlord
shall not be responsible for repairs or replacements necessitated by Tenant’s
negligence or willful misconduct or associated with HVAC systems, fixtures or
equipment, if any, installed by Tenant in accordance with Section 8, below.
After such six (6) month period, Tenant shall maintain, repair, and replace the
HVAC systems, fixtures and equipment serving the Premises in accordance with
Section 7, below. Except as expressly set forth in the immediately preceding
sentences, Landlord will at its expense maintain only the roof, foundation and
the structural soundness of the exterior walls of the building or buildings in
which the Premises are located in good repair, reasonable wear and tear
excepted. In addition to Tenant’s repair obligations under Section 7, Tenant
will repair and pay for any damage caused to the roof, foundation or exterior

 

8

--------------------------------------------------------------------------------


 

walls of the Premises or Project by Tenant, or Tenant’s employees, agents or
invitees, or caused by Tenant’s default under this Lease. The term “walls” as
used in this Section 6 does not include windows, glass or plate glass, doors,
special Store fronts or office entryways. Tenant will immediately give Landlord
written notice of defect or need for repairs, after which Landlord will have a
reasonable opportunity to effect such repairs or cure such defect. Landlord’s
liability with respect to any defects, repairs or maintenance for which Landlord
is responsible under any of the provisions of this Lease will be limited to the
cost of such repairs or maintenance or the curing of such defect.

 

7.                                      Tenant’s Repairs.

 

(a)                                  Tenant will, at its own cost and expense,
keep and maintain all parts of the Premises in good condition, promptly making
all necessary repairs and replacements, including but not limited to, windows,
glass and plate glass, doors, any special office entry, interior walls and
finish work, floor coverings, heating and air conditioning systems and fixtures
(subject to Landlord’s performance of its obligations under Section 6, above,
during the first six months of the Term), dock boards, truck doors, dock
bumpers, paving, plumbing work and fixtures, termite and pest extermination,
regular removal of trash and debris, and keeping the whole of the Premises in a
clean and sanitary condition and appearance. Tenant will not be obligated to
repair any damage to the Premises caused by fire, tornado or other casualty
actually covered by the insurance to be maintained by Landlord pursuant to
Section 13(a) below, except that Tenant will be obligated to repair all wind
damage to glass.

 

(b)                                 Tenant will not damage any demising wall or
disturb the integrity and support provided by any demising wall and will, at its
sole cost and expense, promptly repair any damage or injury to any demising wall
caused by Tenant or its employees, agents, customers, invitees or licensees.

 

(c)                                  Tenant and its employees, agents,
customers, invitees and licensees will have the right to use the parking areas
of the Project, if any, as designated by Landlord in writing, subject to such
reasonable rules and regulations as Landlord may from time to time prescribe, in
common with the other tenants of the Project. Landlord will not be responsible
for enforcing Tenant’s parking rights against any third parties.

 

(d)                                 Commencing on the date that is six
(6) months after the Commencement Date (the “Tenant HVAC Maintenance Date”)
Tenant will, at its own cost and expense, keep and maintain all HVAC systems and
equipment/fixtures serving or located in the Premises in good condition,
promptly making all necessary repairs. Tenant shall. at its own cost and
expense, enter into a regularly scheduled preventive maintenance/service
contract with a maintenance contractor for such servicing of all HVAC systems
and equipment serving the Premises. The maintenance contractor and the contract
must be approved by Landlord. The service contract must include all services
suggested/recommended by the equipment manufacturer within the
operation/maintenance manual or otherwise and must become effective (and a copy
of such contract delivered to Landlord) within thirty (30) days of the Tenant
HVAC Maintenance Date. If Tenant fails to perform its obligations in this
subsection (d), Landlord may obtain the service contract on behalf of Tenant and
charge Tenant, as Additional Rent, the cost of the contract and Landlord’s costs
and expenses in procuring the contract.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Tenant agrees that no washing of any type
(other than reasonable restroom or kitchen washing) will take place in the
Premises, including the truck apron and parking areas.

 

(f)                                    If Tenant fails to perform its repair,
replacement or maintenance obligations as set forth in this Section 7, Landlord
may, without terminating this Lease, enter upon the Premises, with force if
necessary, without being liable for prosecution of any claim for damages,
without being deemed guilty of any manner of trespass and without prejudice to
any other rights or remedies, and perform Tenant’s obligations under this
Section 7, all at Tenant’s cost and expense. Tenant agrees to reimburse Landlord
on demand for any expenses which Landlord may incur in effecting compliance with
the Tenant’s obligations under this Section 7; further, Tenant agrees that
Landlord shall not be liable for any damages resulting to Tenant from effecting
compliance with Tenant’s obligations under this Section 7, whether caused by the
negligence of Landlord, or otherwise.

 

(g)                                 Tenant expressly acknowledges and agrees
that Landlord has and does demise the Premises to Tenant without any
representation, warranty or covenant on the part of Landlord as to the
compliance of either the Premises or the Project or any portion thereof with the
provisions of the Americans with Disabilities Act of 1990, as the same may have
been amended from time to time (the “Act”). Tenant expressly acknowledges and
agrees that it shall, at its own cost and expense, cause the Premises and all
appurtenances, including by way of illustration and not by way of limitation,
all access ways, entryways, toilets and bathroom facilities, washing facilities,
hallways, ramps, staircases and other items subject to the Act to comply with
the Act. Further, Tenant agrees that if its use or occupancy of the Premises
necessitates that Landlord make changes, modifications or incur additional
expenses with respect to the parking areas, walkways or other common areas of
the Project in order that the Project or such common areas comply with the Act,
all of such incurred costs, modifications or alterations shall be done at
Tenant’s sole cost and expense and Tenant shall pay all of same to Landlord on
demand as Additional Rent. Notwithstanding the foregoing or any other statement
in this Lease to the contrary, if in connection with the completion of the
Leasehold Improvements (defined in the Work Letter attached to this Lease as
Exhibit F) any governmental authority with jurisdiction over the Project
requires alterations to the Premises or the common areas of the Project in order
to comply with the Act (“Act Improvements”), Landlord shall comply with such
requirements and make such Act Improvements at Landlord’s cost and expense.

 

8.                                      Alterations.  Tenant will not make any
alterations, additions or improvements to the Premises (including but not
limited to roof and wall penetrations) except in accordance with Exhibit F
attached hereto and with the prior written consent of Landlord, which consent
shall not be unreasonably withheld. Tenant may, without the consent of Landlord,
but at its own cost and expense, and in a good and workmanlike manner, erect
such shelves, bins, machinery and trade fixtures as it may deem advisable,
without altering the basic character of the Premises and without overloading or
damaging the building or buildings in which the Premises are located or
structural portions of the improvements, and in each case complying with all
applicable governmental laws, ordinances, regulations and other requirements.
All alterations, additions, improvements and partitions erected by Tenant,
including, without limitation, any access control, intrusion detection, paging,
closed circuit television, fire alarm or similar systems (collectively, “Tenant
Alterations”) will be and remain the property of Tenant during the Term of this
Lease and Tenant will, unless Landlord otherwise elects, remove all Tenant
Alterations and restore the

 

10

--------------------------------------------------------------------------------


 

Premises and the Project to their original condition by the date of termination
of this Lease or upon earlier vacating of the Premises; provided, however, that
if Landlord so elects prior to termination of this Lease or upon earlier
vacating of the Premises, such Tenant Alterations will become the property of
Landlord as of the date of termination of this Lease and will be surrendered to
the Landlord with the Premises. Not withstanding the foregoing, if Tenant, prior
to making any Tenant Alterations, provides Landlord with a written request,
asking whether Landlord will require that the specific Tenant Alterations
described in such notice be surrendered to the Landlord at the end of the Term,
Landlord will, within fifteen (15) days of receipt of such notice, provide
Tenant with Landlord’s written election as to whether Landlord will require such
surrender, which election shall govern the disposition of such Tenant
Alterations at the end of the Term. If Landlord fails to provide Tenant with
Landlord’s written response within such fifteen (15) day period, Landlord shall
be deemed to have elected that Tenant remove such Tenant Alterations at the end
of the Term and restore the Premises in accordance with this Section 8. All
shelves, bins, machinery and trade fixtures installed by Tenant shall be removed
by Tenant prior to the termination of this Lease, and must be removed by the
date of termination of this Lease or upon the earlier vacating of the Premises
if required by Landlord, upon any such removal Tenant will restore the Premises
to its original condition. All such removals and restoration will be
accomplished in a good and workmanlike manner so as not to damage the primary
structure or structural components of the Project.

 

Subject to Tenant’s compliance with the terms of this Section 8, including,
without limitation, the requirements governing Tenant’s Work (as defined below),
Landlord consents to the installation, by Tenant, at Tenant’s sole cost and
expense, of the following Tenant Alterations: (a) security systems; and (b) card
access control systems. Landlord’s consent to Tenant’s installation of such
systems does not imply any obligation on the part of Landlord to supply security
to the Premises or protect Tenant from the acts of any third parties, which
obligations Landlord has and does expressly disclaim. Landlord shall have no
liability to Tenant, or any of its officers, directors, agents, employees,
guests, or invitees arising from the installation or use of such security
systems or card access control systems. Tenant shall indemnify, hold harmless,
and defend (with counsel acceptable to Landlord) Landlord from and against any
and all claims arising from, or in any way related to, such systems installed by
Tenant. Any security systems installed by Tenant pursuant to this Section 8
shall not prevent Landlord’s access under Section 10 of this lease and Tenant
shall provide to Landlord all access codes or card keys necessary to assure such
access.

 

In addition to the other terms and conditions of this Section 8, and without
limiting the applicability of any other provision of this Lease, the following
shall apply to all work performed in the Premises by Tenant, including, without
limitation, the performance of any Tenant Alterations (“Tenant’s Work”):
(a) Tenant will give Landlord at least thirty (30) days prior written notice in
its request for consent to make any Tenant Alterations or of its intent to erect
shelves, bins, machinery or trade fixtures in the Premises, together with copies
of drawings, plans, or specifications for any proposed Tenant Alterations,
sufficient to obtain a building permit, and ready for Landlord’s consideration
and final approval; (b) Tenant shall not commence any Tenant’s Work until
Landlord has approved in writing Tenant’s drawings, plans, or specifications and
shall reimburse Landlord for any costs incurred by Landlord in connection with
its review of such drawings, plans, and specifications; (c) Tenant shall secure
all necessary licenses, inspections, and permits to be used in performing
Tenant’s Work; (d) Tenant’s finished

 

11

--------------------------------------------------------------------------------


 

work shall be subject to Landlord’s approval and acceptance; (e) all Tenant’s
Work and Tenant Alterations shall be at Tenant’s sole cost and expense and shall
not damage the building in which the Premises are located or any part thereof;
(f) any roof penetration shall be performed by Landlord’s roofer or, at
Landlord’s option, by a bonded roofer approved in advance by Landlord; (g) all
Tenant’s Work shall be performed in accordance with applicable governmental
laws, rules, and regulations; and (h) Landlord shall have the right to approve
any contractor(s) by whom the Tenant’s Work is to be performed

 

No approval by Landlord of any drawings, plans, or specifications that are
prepared in conjunction with the construction of any Tenant Alterations in the
Premises will constitute a representation or warranty by Landlord as to the
adequacy or sufficiency of such drawings, plans or specifications, or the
improvements to which they relate, far any use purpose or condition, including
conformity to any applicable codes or laws, but such approval will merely be the
consent of Landlord to the construction or installation of Tenant Alterations in
the Premises, according to said drawings, plans, or specifications. Landlord
shall be entitled to post notices on and about the Premises with respect to
Landlord’s non-liability for the payment of the Tenant’s Work as provided in the
Colorado mechanic’s lien statutes and Tenant shall not permit such notices to be
defaced or removed. If Landlord approves Tenant’s proposed contractor(s), prior
to the commencement of any Tenant Work, Tenant shall deliver to Landlord
certificates issued by insurance companies qualified to do business in the State
of Colorado evidencing that worker’s compensation, public liability insurance
and property damage insurance, all in amounts and with companies and on forms
reasonably satisfactory to Landlord, are in force and maintained by all of such
contractor(s). Among other things, all such policies shall name Landlord as an
additional insured and shall provide that the same may not be canceled or
modified without thirty (30) days prior written notice to Landlord.

 

9.                                      Signs.  At its cost Landlord will:
(a) remove any existing signage at the Project referring to any prior Tenant of
the Premises; and (b) install Project- standard directional signs indicating the
location of the Premises. Tenant, at its sole cost and expense, upon the prior
written approval of Landlord and subject to any applicable governmental laws,
ordinances, regulations and other requirements, will have the right to install a
single sign upon the Premises. Tenant will remove such sign upon the termination
of this Lease. Such installation and removal will be made in such manner as to
avoid injury or defacement of the Premises and the Project, and Tenant will
repair any injury or defacement, including without limitation discoloration,
caused by such installation or removal.

 

10.                               Landlord’s Right of Access;
Inspection.  Landlord and Landlord’s agents and representatives will have the
right to enter and inspect the Premises at any reasonable time during business
hours, for the purpose of ascertaining the condition of the Premises or in order
to make such repairs as may be required or permitted to be made by Landlord
under the terms of this Lease. During the six (6) month period that is prior to
the end of the Term of this Lease, Landlord and Landlord’s agents and
representatives will have the right to enter the Premises at any reasonable time
during business hours for the purpose of showing the Premises and will have the
right to erect on the Premises a suitable sign indicating that the Premises are
available for lease. Tenant will give written notice to Landlord at least thirty
(30) days prior to vacating the Premises and will arrange to meet with Landlord
for a joint inspection of the Premises prior to vacating the Premises. In the
event Tenant fails to give such notice or arrange such joint

 

12

--------------------------------------------------------------------------------


 

inspection, Landlord’s inspection at or after Tenant’s vacating the Premises
will be conclusive for purposes of determining Tenant’s responsibility for
repairs and restoration.

 

11.                               Utilities.  Landlord agrees to provide at its
cost water, electricity and telephone service connections into the Premises, but
Tenant will pay for all water, gas, heat, light, power, telephone, sewer,
sprinkler charges and other utilities and services used on or from the Premises,
together with any taxes, penalties or surcharges and any maintenance charges for
utilities. Tenant will furnish all electric light bulbs and tubes. If such
services are separately metered, Tenant will pay all utility charges directly to
the provider of the applicable utility services. If any such services are not
separately metered to Tenant, Tenant will pay its Pro Rata Share of all such
charges as part of the Operating Expenses. Landlord will not be liable for any
interruption or failure of utility services to the Premises, unless such
interruption or failure is caused by the gross negligence of Landlord.

 

12.                               Assignment and Subletting.  Tenant will not
assign, sublet, transfer or encumber this Lease, or any interest in this Lease
or the Premises, by operation of law or otherwise, without the prior written
consent of Landlord (which consent shall not be unreasonably withheld). Any
attempted assignment, subletting, transfer or encumbrance by Tenant in violation
of the terms and covenants of this Section 12 will be a default hereunder and
void ab initio. Fifty percent (50%) of all cash or other proceeds of any
assignment, proceeds in excess of the Rent under this Lease in the case of a
subletting, and of all cash or other proceeds of any other transfer of Tenant’s
interest in this Lease or the Premises will be paid to Landlord, whether such
assignment, subletting or other transfer is consented to by Landlord or not.
Tenant assigns all rights it might have or ever acquire in such fifty percent
(50%) of any cash or proceeds to Landlord. These covenants will run with the
land and the Premises and bind Tenant and Tenant’s heirs, executors,
administrators, personal representatives, representatives in any bankruptcy
proceeding, successors and assigns. No assignment, subletting or other transfer,
whether consented to by Landlord or not, shall relieve Tenant of its primary
liability under and with respect to all covenants contained in this Lease.
Consent of Landlord to any assignment, subletting or other transfer of this
Lease or the Premises shall not relieve Tenant from seeking consent to any
subsequent assignment, subletting or transfer. No consent to any such
assignment, subletting, transfer or encumbrance of this Lease or any interest in
this Lease or the Premises shall constitute a waiver of or with respect to any
of Tenant’s obligations or covenants hereunder. Upon the occurrence of a default
or an event of default as defined or described in this Lease, if the Premises or
any part of the Premises are then assigned or sublet, Landlord, in addition to
any other remedies provided in this Lease, or by law, or in equity, may at its
option collect directly from such assignee or subtenant all rents becoming due
to Tenant under such assignment or sublease and apply such rent against any sums
due to Landlord from Tenant and no such collection will be construed to
constitute a notation, waiver or a release of Tenant from the further
performance of Tenant’s obligations under this Lease.

 

Notwithstanding the foregoing, Tenant may, without the Landlord’s consent,
assign this Lease to any parent, affiliated or subsidiary corporation, provided
such assignment does not relieve the original Tenant of any liability hereunder,
and may also assign this Lease without Landlord’s consent in connection with the
merger or consolidation of Tenant with or into any other corporation or entity,
or in connection with the sale or transfer of a majority of the assets and
liabilities of Tenant, so long as, with respect to any of the foregoing (i) the
net worth of the

 

13

--------------------------------------------------------------------------------


 

proposed assignee at the time of transfer is equal to or greater than the net
worth of Tenant as of the date of execution of this lease and the proposed
assignee is otherwise financially able to meet the obligations of Tenant under
this Lease, (ii) as of the effective date of such assignment, the assignee is
engaged in a business customarily acceptable for a tenant in a building such as
the Building in metropolitan Denver, Colorado, (iii) the assignee assumes and
agrees in writing to fully perform and observe all of the obligations of Tenant
under this Lease, (iv) at the time of the assignment, this Lease is in full
force and effect and there is no event of default under this Lease on the part
of Tenant, (v) the assignee’s proposed use of the Premises is not in violation
of the approved use provision of this Lease, and (vi) the transaction giving
rise to the assignment was not entered into as a subterfuge to avoid obligations
and restrictions under this Lease. At least thirty (30) days prior to the
effective date of any assignment under this paragraph, Tenant agrees to furnish
Landlord with notice of such assignment, fully executed copies of the
instruments intended to effect such assignment, and with documentation
establishing Tenant’s satisfaction of the requirements set forth above.

 

Notwithstanding anything contained in this Lease to the contrary, Landlord shall
not be obligated to entertain or consider any request by Tenant to consent to
any proposed assignment of this Lease or sublet of all or any part of the
premises unless each request by Tenant is accompanied by a non-refundable fee,
payable to Landlord, in the amount of One Thousand Dollars ($1,000.00) to cover
Landlord’s administrative, legal, and other costs and expenses incurred in
processing each of Tenant’s requests. Neither Tenant’s payment, nor Landlord’s
acceptance of the foregoing fee shall be construed to impose any obligation
whatsoever upon Landlord to consent to Tenant’s request. In addition, should any
such request by Tenant seek any change or modification to the terms of this
Lease, and Landlord agrees to such additional or modified terms and conditions
(which agreement may or may not be given in Landlord’s sole and absolute
discretion) Tenant agrees to pay Landlord’s reasonable attorneys’ fees, costs
and expenses with respect to the negotiation and preparation of any resulting
amendment to this Lease, which amounts shall be Additional Rent under this
Lease.

 

13.                               Insurance.

 

(a)                                  Landlord’s Insurance.  Landlord agrees to
maintain (i) property damage insurance covering the Project and the Project
equipment and common area furnishings and (ii) public liability and commercial
general liability insurance in such coverage amounts as Landlord determines from
time to time in its reasonable discretion. Landlord may carry such other
additional insurance coverage for the Project as Landlord or Landlord’s
mortgagee deems appropriate including coverage for loss of rents. Tenant will
reimburse Landlord, as an Operating Expense, for the costs of all such
insurance. All such insurance shall be for the sole benefit of Landlord and its
designated additional insureds.

 

(b)                                 Waiver of Subrogation.  Landlord and Tenant
waive, disclaim and release each other from any and all rights of recovery,
claims, actions or causes of action, against each other, their agents, officers
and employees, for or on account of any loss or damage that may occur to the
Premises, Project, or personal property within the Project, by reason of fire or
the elements regardless of cause or origin, including negligence of Landlord or
Tenant or their agents, officers and employees, but only to the extent of the
insurance proceeds actually paid under the policies of insurance covering such
property. Because this subsection is intended to

 

14

--------------------------------------------------------------------------------


 

and will preclude the assignment of any claim mentioned in it by way of
subrogation (or otherwise) to an insurance carrier (or any other person), each
party to this Lease agrees immediately to give to each insurance company which
has issued to it policies of fire and extended coverage insurance, written
notice of the terms of the mutual waivers contained in this subsection, and to
have the insurance policies properly endorsed, if necessary (and only to the
extent available at reasonable cost), to prevent the invalidation of the
insurance coverages by reason of the mutual waivers contained in this
subsection. To the extent such endorsement(s) are unavailable or cannot be
obtained at reasonable cost, such requirement shall be deemed waived; provided
however, that the party claiming such unavailability or excessive cost shall
give immediate written notice thereof to the other party.

 

(c)                                  Waiver of Liability.  Landlord will not be
liable to Tenant or Tenant’s employees, agents, patrons or visitors, or to any
other person whomsoever, for any injury (including death) to person or damage to
property on or about the Project, resulting from or caused in part or whole by
the negligence or misconduct of Tenant, its agents, servants or employees, or of
any other person entering upon the Premises or Project, or caused by the Project
becoming out of repair, or caused by leakage of gas, oil, water or steam or by
electricity emanating from the Premises or Project, the criminal activities of
any persons, or due to any cause whatsoever. Tenant covenants and agrees that it
will at all times indemnify and hold safe and harmless the Project, the
Landlord, Landlord’s officers, directors, partners, agents, attorneys and
employees from any losses, liabilities, claims, suits, costs, expenses,
including without limitation reasonable attorneys’ fees, and damages, arising
out of any such damage or injury (except injury to persons or damage to property
the sole cause of which is the negligence or intentional misconduct of Landlord
or the failure of Landlord to repair any part of the Premises which Landlord is
obligated to repair and maintain under this Lease within a reasonable time after
the receipt of written notice from Tenant of the need for repairs).

 

(d)                                 Tenant’s Insurance.  Tenant shall procure
and maintain throughout the term of this Lease, at its sole cost and expense,
all of the following insurance coverages:

 

(1)                                  Commercial General Liability (“CGL”)
Insurance providing coverage for bodily injury (including death), property
damage and products liability insurance (where such exposure exists). Tenant’s
CGL policy shall contain a broad form contractual liability endorsement, and
shall insure both Landlord and Tenant against all claims, demands or actions
arising out of or in connection with: (i) the Premises; (ii) the condition of
the Premises; (iii) Tenant’s operations in and maintenance and use of the
Premises; and (iv) Tenant’s liability for injury to persons or damage to
property assumed under this Lease. Such insurance shall have a combined single
limit of not less than Two Million Dollars ($2,000,000) in the aggregate, and
One Million Dollars ($1,000,000) per occurrence, with an additional umbrella
policy of One Million Dollars ($1,000,000), or such greater amount as Landlord
may from time to time require. If Tenant uses vehicles, owned and non-owned, in
any way to carry out business on or about the Project, Tenant shall also
maintain Motor Vehicle Liability Insurance; such insurance shall have a combined
single limit of not less than One Million Dollars ($1,000,000) for bodily injury
and property damage.

 

(2)                                  Property damage insurance covering Tenant’s
personal property, fixtures, improvements, wall coverings, floor coverings,
window coverings, signs, alterations,

 

15

--------------------------------------------------------------------------------


 

furniture, furnishings, equipment, lighting, ceilings, heating, ventilation and
air conditioning equipment and interior plumbing against loss or damage by fire,
flood, windstorms, hail, explosion, riot, damage from aircraft and vehicles,
smoke damage, vandalism and malicious mischief and such other risks as are from
time to time covered under a “Causes of Loss -Special Form” policy and “extended
coverage” endorsements, containing the waiver of subrogation required in
subsection (b) of this Section 13, and in an amount equal to the greater of the
full replacement value or the amount required by the holder of any mortgage from
time to time placed upon the Project or a portion of the Project containing the
Premises, with business interruption insurance covering the Premises.
Replacement value is understood to mean the cost to replace without deduction
for depreciation.

 

(3)                                  Colorado Worker’s Compensation Insurance in
statutorily mandated limits.

 

(4)                                  Employer’s Liability Insurance with limits
of not less than One Hundred Thousand Dollars ($100,000) for bodily injury per
accident and each disease, per employee, and a total combined limit for bodily
injury in amounts not less than One Hundred Thousand ($100,000) per accident and
Five Hundred Thousand ($500,000) per each disease, or such greater amount as
Landlord may from time to time require.

 

(5)                                  Plate Glass Insurance.

 

It is expressly understood and agreed that the foregoing minimum limits of
insurance coverage shall not limit the liability of Tenant for its acts or
omissions as provided in this lease. All of the foregoing insurance policies
(with the exception of Worker’s Compensation Insurance to the extent not
available under statutory law) shall name Landlord, any mortgagee, the managing
agent for the Project, and such other parties as Landlord shall from time to
time designate, as additional insureds as their respective interests may appear,
and shall provide that any loss shall be payable to Landlord and such other
additional insured parties as their respective interests may appear. All such
policies shall be procured by Tenant from responsible insurance companies
licensed to do business in Colorado and reasonably satisfactory to Landlord. All
such policies shall be written as primary policies with deductibles not to
exceed One Thousand Dollars ($1,000); provided, however, that the deductible for
the Plate Glass Insurance shall not exceed Two Hundred Fifty Dollars ($250). Any
other policies, including Landlord’s policy, will serve as excess coverage.
Tenant shall deliver certificates evidencing that the required insurance
coverages and endorsements, including waiver of subrogation are in full force
and effect to Landlord, prior to the Commencement Date, or, in the case of
renewals thereto, fifteen (15) days prior to the expiration of the prior
insurance policy, together with evidence that (x) such policies are fully paid
for, and (y) no cancellation, material change or non-renewal thereof shall be
effective except upon thirty (30) days’ prior written notice by registered mail
from the insurer to Landlord. Whenever, in Landlord’s reasonable judgment, good
business practice or change in conditions indicate a need for additional or
different types of insurance, Tenant shall, within fifteen (15) days of receipt
of Landlord’s request therefor, obtain the insurance at its own expense. If
Tenant should fail to comply with the foregoing requirements relating to
insurance, Landlord may obtain such insurance and Tenant shall pay to Landlord
on demand as Additional Rent hereunder the premium cost thereof plus interest at
the maximum contractual rate (but in no event to exceed 1-1/2% per month) from
the date of payment by Landlord until repaid by Tenant.

 

16

--------------------------------------------------------------------------------


 

In addition to the foregoing, Tenant shall obtain certificates of insurance
evidencing Commercial General Liability Insurance, including Completed
Operations, Motor Vehicle Liability Insurance, and Worker’s Compensation
Insurance and Employer’s Liability Insurance in the amounts required above from
any contractor or subcontractor engaged by Tenant for alterations, repairs or
maintenance during the Lease Term.

 

14.                               Damage and Destruction.

 

(a)                                  If the Project or Premises are damaged or
destroyed by fire, tornado or other casualty, Tenant will give immediate written
notice of such damage or destruction to Landlord.

 

(b)                                 If the Premises are totally destroyed by
fire, tornado or other casualty, or if they are so damaged that rebuilding or
repairs cannot in Landlord’s estimation be completed within one hundred eighty
(180) days after the date upon which Landlord is notified by Tenant or otherwise
obtains actual knowledge of such damage, this Lease will terminate and the
unaccrued Rent (other than in the event such damage or destruction was caused by
Tenant or its employees or agents) will be abated during the unexpired portion
of this Lease, effective upon the date of the occurrence of such damage.

 

(c)                                  If the Premises are damaged by any peril
covered by the insurance to be provided by Landlord under Section 13, such
insurance proceeds are made available to Landlord and such rebuilding or repairs
can in Landlord’s estimation be completed within one hundred eighty (180) days
after the date upon which Landlord is notified by Tenant or otherwise obtains
actual knowledge of such damage, this Lease will not terminate, and Landlord
will proceed with reasonable diligence to rebuild and repair the Premises to
substantially the condition in which it existed prior to such damage, except
that Landlord will not be required to rebuild, repair or replace any part of the
partitions, fixtures, additions, other improvements or personal property which
may have been placed in, on or about the Premises by Tenant. If the Premises are
untenantable in whole or in part following such damage, the Rent payable during
the period in which they are untenantable will be reduced to such extent as may
be fair and reasonable under all of the circumstances.

 

(d)                                 Landlord shall notify Tenant within
forty-five (45) days after the date upon which Landlord is notified by Tenant or
otherwise obtains actual knowledge of damage pursuant to this Section 14, if
Landlord estimates that Landlord will be unable to repair and restore the
Premises within said one hundred eighty (180) day period. Such notice shall set
forth the approximate length of time Landlord estimates will be required to
complete such repairs and restoration, and, notwithstanding anything to the
contrary contained herein: (i) if Landlord estimates that it cannot complete
such repairs and rebuilding within said one hundred eighty (180) day period,
then Tenant may, by written notice to Landlord terminate this Lease, provided
such notice is given to Landlord within fifteen (15) days after Landlord
notifies Tenant of the estimated time for completion of such repairs and
rebuilding; and (ii) if Landlord, irrespective the time that Landlord estimated
was required to make such repairs and rebuilding, fails to complete such repairs
and rebuilding within one hundred eighty (180) days after the date upon which
Landlord is notified by Tenant or otherwise obtains actual knowledge of such
damage, Tenant may at its option terminate this Lease by delivering written
notice of termination to

 

17

--------------------------------------------------------------------------------


 

Landlord. Tenant may not, in any event, terminate this Lease as hereinabove
stated if the damage to the Premises or the Building is in whole or in part the
result of the act, omission, fault or negligence of Tenant, its agents,
contractors, employees, licensees or invitees Tenant’s termination rights wider
this Section 14(d) shall be Tenant’s exclusive remedy, whereupon all rights and
obligations of Landlord and Tenant under this Lease will cease and terminate.

 

(e)                                  In the event the holder of any indebtedness
secured by a mortgage or deed of trust covering the Premises requires that the
insurance proceeds, if any, be applied to such indebtedness, then Landlord will
have the right to terminate this Lease by delivering written notice of
termination to Tenant within fifteen (15) days after such requirement is made by
any such holder, whereupon all rights and obligations of Landlord and Tenant
wider this Lease will cease and terminate.

 

15.                               Condemnation.

 

(a)                                  If the whole of the Premises or so much
thereof as to render the balance unusable by Tenant for the proper conduct of
its business shall be taken under power of eminent domain or transferred under
threat thereof, then this Lease, at the option of either Landlord or Tenant
exercised by either party giving written notice to the other of such election
within thirty (30) days after such conveyance or taking of possession, whichever
is earlier, shall forthwith cease and terminate and the Rent shall be duly
apportioned as of the date of such taking or conveyance. No award for any
partial or entire taking shall be apportioned between Landlord and Tenant;
Tenant hereby assigns to Landlord any award which may be made in such taking or
condemnation, together with any and all rights of Tenant now or hereafter
arising in or to the same or any part thereof. Notwithstanding the foregoing,
Tenant shall be entitled to seek, directly from the condemning authority, an
award for its removable trade fixtures, equipment, personal property and
relocation expenses, if any, to the extent Landlord’s award is not diminished
thereby. In the event of a partial taking or conveyance which does not result in
a termination of this Lease, Monthly Base Rent shall be reduced in proportion to
the reduction in the size of the Premises so taken or conveyed and this Lease
shall be modified accordingly. Promptly after obtaining knowledge thereof,
Landlord or Tenant, as the case may be, shall notify the other of any pending or
threatened condemnation or taking affecting the Premises.

 

(b)                                 If all or any portion of the Premises shall
be condemned or taken for governmental occupancy for a limited period, this
Lease shall not terminate and Landlord shall be entitled to receive the entire
amount of any such award or payment thereof as damages, rent or otherwise.
Tenant hereby assigns to Landlord any award which may be made in such temporary
taking, together with any and all rights of Tenant now or hereafter arising in
or to the same or any part thereof. Tenant shall, however, be entitled to an
abatement of Monthly Base Rent in proportion to the reduction in size of the
Premises so taken for such limited period.

 

16.                               Holding Over.  Tenant will, at the termination
of this Lease by lapse of time or otherwise, surrender immediate possession of
the Premises to Landlord. If Landlord agrees in writing that Tenant may hold
over after the expiration or termination of this Lease, unless Landlord and
Tenant otherwise agree in writing on the terms of such holding over, the hold
over tenancy shall be deemed to be month-to-month and will be subject to
termination by Landlord or by Tenant at any time upon not less than thirty (30)
days’ advance written notice, and all of the

 

18

--------------------------------------------------------------------------------


 

other terms and provisions of this Lease will be applicable during such holdover
period, except that Tenant will pay Landlord from time to time upon demand, in
addition to the Additional Rent for the period of any hold over, an amount equal
to double the Monthly Base Rent in effect on the termination date. No holding
over by Tenant, whether with or without the consent of Landlord, will operate to
extend this Lease except as otherwise expressly provided in a writing signed by
Landlord. The preceding provisions of this Section 16 are not a consent for
Tenant to hold over. In the event Tenant holds over without the written
agreement of Landlord, the holdover tenancy shall be deemed to be a tenancy of
sufferance, terminable upon five (5) days prior written notice by Landlord and
otherwise subject to all of the terms and conditions of this Lease, except the
Monthly Base Rent during any such tenancy at sufferance shall be equal to three
(3) times the Monthly Base Rent in effect on the termination date.

 

17.                               Quiet Enjoyment.  Subject to the provisions of
this Lease, Landlord covenants that Tenant on paying the Rent and performing the
covenants of this Lease on its part to be performed shall and may peacefully and
quietly have, hold and enjoy the Premises for the Term of this Lease. Landlord
shall not be responsible for the acts or omissions of any other tenant or third
party which may interfere with Tenant’s use and enjoyment of the Premises. In
the event of any transfer or transfers of Landlord’s interest in the Premises,
the Project or in the real property of which the Premises are a part, other than
a transfer for security purposes only, the transferor shall automatically be
relieved of any and all obligations and liabilities on the part of Landlord
accruing from and after the date of such transfer.

 

18.                               Events of Default.  The following events shall
be deemed to be events of default by Tenant under this Lease:

 

(a)                                  Tenant shall fail to pay when due any
installment of Monthly Base Rent, Additional Rent or any other amounts payable
hereunder;

 

(b)                                 This Lease or the estate of Tenant hereunder
shall be transferred to or shall pass to any other person or party in violation
of the provisions of this Lease;

 

(c)                                  This Lease or the Premises or any part
thereof shall be subject to attachment, levy or other process of law directed
against Tenant and such attachment or levy shall not be discharged within
fifteen (15) days after the levy or attachment thereof;

 

(d)                                 Tenant or any Guarantor hereof shall file a
Petition in Bankruptcy or insolvency or for reorganization or rearrangement of
debt under the Bankruptcy Laws of the United States or any insolvency act of any
state, or shall voluntarily take advantage of any such law;

 

(e)                                  Involuntary proceedings under any such
bankruptcy or insolvency law shall be instituted against Tenant or against any
Guarantor hereof, or a receiver or trustee shall be appointed for all or
substantially all of the property of Tenant or any such Guarantor and such
proceedings shall not be dismissed or vacated within thirty (30) days after such
institution or appointment;

 

(f)                                    Tenant shall abandon or vacate the
Premises for ten (10) consecutive days;

 

19

--------------------------------------------------------------------------------


 

(g)                                 Tenant shall fail to perform any of the
other agreements, terms, covenants or conditions hereof on Tenant’s part to be
performed, and such nonperformance shall continue for a period of thirty (30)
days after notice thereof by Landlord to Tenant (which notice, however, shall
only be given once during any calendar year with respect to any one term
covenant, or condition, after which an event of default shall occur immediately
upon Tenant’s breach of the same term, covenant, or condition); provided,
however, that if Tenant cannot reasonably cure such nonperformance within thirty
(30) days, Tenant shall not be in default if it commences cure within said
thirty (30) day period and diligently pursues the same to completion, with
completion to occur in any event within sixty (60) days after such notice;

 

(h)                                 Tenant shall fail to obtain a release of any
mechanic’s lien as required herein; or

 

(i)                                     All or any part of the personal property
of Tenant is seized, subjected to levy or attachment, or similarly repossessed
or removed from the Premises.

 

19.                               Remedies.

 

(a)                                  Upon the occurrence of any event of
default, Landlord will have, at its election, the option to pursue any one or
more of the following remedies:

 

(1)                                  To give Tenant written notice of Landlord’s
intention to terminate this Lease on the date such notice is given or on any
later date specified therein, whereupon, on the date specified in such notice,
Tenant’s right to possession of the Premises shall cease arid this Lease shall
thereupon be terminated; provided however, all of Tenant’s obligations,
including but not limited to, the amount of Monthly Base Rent and other
obligations reserved in this Lease for the balance of the term hereof, shall
immediately be accelerated and due and payable.

 

(2)                                  To re-enter and take possession of the
Premises or any part thereof and repossess the same as Landlord’s former estate
and expel Tenant and those claiming through or under Tenant, and remove the
effects of both or either, using such force for such purposes as may be
reasonably necessary, without being liable for prosecution thereof, without
being deemed guilty of any manner of trespass and without prejudice to any
remedies for arrears of rent or preceding breach of covenants or conditions.
Should Landlord elect to re-enter the Premises as provided in this subsection
19(a)(2), or should Landlord take possession pursuant to legal proceedings or
pursuant to any notice provided for by law, Landlord may, from time to time,
without terminating this Lease, relet the Premises or any part thereof in
Landlord’s or Tenant’s name, but for the account of Tenant, for such term or
terms (which may be greater or less than the period which would otherwise have
constituted the balance of the Term of this Lease) and on such conditions and
upon such other terms (which may include concessions of free rent and alteration
and repair of the Premises) as Landlord, in its discretion, may determine, and
Landlord may collect and receive the rents therefor. Landlord shall in no way be
responsible or liable for any failure to relet the Premises or any part thereof
or for any failure to collect any rent due upon such reletting. No such re-entry
or taking possession of the Premises by Landlord shall be construed as an
election on Landlord’s part to terminate this Lease unless a written notice of
such intention be given to Tenant. No notice from Landlord hereunder or wider a
forcible entry and detainer statute or similar law shall constitute an election
by Landlord to terminate this Lease

 

20

--------------------------------------------------------------------------------


 

unless such notice specifically so states. Landlord reserves the right following
any such re-entry or reletting, to exercise its right to terminate this Lease by
giving Tenant such written notice, in which event, this lease will terminate as
specified in said notice.

 

(b)                                 in the event that Landlord does not elect to
terminate this Lease as permitted in subsection 19(a)(1), but on the contrary,
elects to take possession as provided in subsection 19(a)(2), Tenant shall pay
to Landlord: (x) the Rent and other sums as herein provided, which would be
payable hereunder if such repossession had not occurred, less (y) the net
proceeds, if any, of any reletting of the Premises after deducting all of
Landlord’s expenses in connection with such reletting, including but without
limitation, all repossession costs, brokerage commissions, legal expenses,
attorneys’ fees, expenses of employees, alterations and repair costs and
expenses of preparation for such reletting. If, in connection with any
reletting, the new lease term extends beyond the existing term, or the premises
covered thereby include other premises not part of the Premises, a fair
apportionment of the rent received from such reletting and the expenses incurred
in connection therewith as provided aforesaid will be made in determining the
net proceeds from such reletting. Tenant shall pay such Rent and other sums to
Landlord monthly on the days on which the Rent would have been payable hereunder
if possession had not been retaken.

 

(c)                                  In the event this Lease is terminated,
Landlord shall be entitled to recover forthwith against Tenant as damages for
loss of the bargain and not as a penalty, an aggregate sum which, at the time of
such termination of this Lease, represents the excess, if any, of the aggregate
of the Rent and all other sums payable by Tenant hereunder that would have
accrued for the balance of the term over the aggregate rental value of the
Premises (such rental value to be computed on the basis of a tenant paying not
only a rent to Landlord for the use and occupation of the Premises, but also
such other charges as are required to be paid by Tenant under the terms of this
Lease) for the balance of such term, both discounted to present worth at the
rate of ten percent (10%) per annum. Alternatively, at Landlord’s option, Tenant
shall remain liable to Landlord for damages in an amount equal to the Rent and
other sums arising under the Lease for the balance of the term had the Lease not
been terminated, less the net proceeds, if any, from any subsequent reletting,
after deducting all expenses associated therewith and as enumerated above.
Landlord shall be entitled to receipt of such amounts from Tenant monthly on the
days on which such sums would have otherwise been payable.

 

(d)                                 Suit or suits for the recovery of the
amounts and damages set forth above may be brought by Landlord, from time to
time, at Landlord’s election and nothing herein shall be deemed to require
Landlord to await the date whereon this Lease or the term hereof would have
expired had there been no such default by Tenant or no such termination, as the
case may be.

 

(e)                                  After an event of default by Tenant,
Landlord may sue for or otherwise collect all rents, issues and profits payable
under all subleases on the Premises, including those past due and unpaid.

 

(f)                                    After an event of default by Tenant,
Landlord may without terminating this Lease, enter upon the Premises, with force
if necessary, without being liable for prosecution of any claim for damages,
without being deemed guilty of any manner of trespass and without

 

21

--------------------------------------------------------------------------------


 

prejudice to any other remedies, and do whatever Tenant is obligated to do under
the terms of this Lease. Tenant agrees to reimburse Landlord on demand for any
expenses which Landlord may incur in effecting compliance with the Tenant’s
obligations under this Lease; further, Tenant agrees that Landlord shall not be
liable for any damages resulting to Tenant from effecting compliance with
Tenant’s obligations under this subsection caused by the negligence of Landlord
or otherwise.

 

(g)                                 No failure by Landlord to insist upon the
strict performance of any agreement, term, covenant or condition hereof or to
exercise any right or remedy consequent upon a breach thereof, and no acceptance
of full or partial rent during the continuance of any such breach, shall
constitute a waiver of any such breach of such agreement, term, covenant or
condition. No agreement, term, covenant or condition hereof to be performed or
complied with by Tenant, and no breach thereof, shall be waived, altered or
modified except by written instrument executed by Landlord. No waiver of any one
breach shall affect or alter this Lease, but each and every agreement, term,
covenant and condition hereof shall continue in full force and effect with
respect to any other then existing or subsequent breach thereof. Notwithstanding
any unilateral termination of this Lease, this Lease shall continue in force and
effect as to any provisions hereof which require observance or performance of
Landlord or Tenant subsequent to termination.

 

(h)                                 Nothing contained in this Section 19 shall
limit or prejudice the right of Landlord to prove and obtain as liquidated
damages in any bankruptcy, insolvency, receivership, reorganization or
dissolution proceeding, an amount equal to the maximum allowed by any statute or
rule of law governing such proceeding and in effect at the time when such
damages are to be proved, whether or not such amount be greater, equal to or
less than the amounts recoverable, either as damages or rent, referred to in any
of the preceding provisions of this Section 19.

 

(i)                                     Any Rent or other amounts owing to
Landlord hereunder which are not paid within five (5) days of the date they are
due, shall thereafter bear interest from the due date at the rate of eighteen
percent (18%) per annum (“Interest Rate”) until paid. Similarly, any amounts
paid by Landlord to cure any default of Tenant or to perform any obligation of
Tenant, shall, if not repaid by the Tenant within five (5) days of demand by
Landlord, thereafter bear interest from the date paid by Landlord at the
Interest Rate until paid. In addition to the foregoing, Tenant shall pay to
Landlord whenever any Monthly Base Rent, Additional Rent or any other sums due
hereunder remain unpaid more than five (5) days after the due date thereof, a
late charge equal to ten percent (10%) of the amount due. Further, in the event
of default by Tenant, in addition to all other rights and remedies, Landlord
shall be entitled to receive from Tenant all sums, the payment of which may
previously have been waived or abated by Landlord, or which may have been paid
by Landlord pursuant to any agreement to grant Tenant a rental abatement or
other monetary inducement or concession, including but not limited to any tenant
finish allowance or moving allowance, together with interest thereon from the
date or dates such amounts were paid by Landlord or would have been due from
Tenant but for the abatement, monetary inducement or concession, at the Interest
Rate, until paid; it being understood and agreed that such inducement,
concession or abatement was made on the condition and basis that Tenant fully
perform all obligations and covenants under the Lease for the entire term.

 

22

--------------------------------------------------------------------------------


 

(j)                                     Each right and remedy provided for in
this Lease shall be cumulative and shall be in addition to every other right or
remedy provided for in this Lease, now or hereafter existing at law or in equity
or by statute or otherwise, including, but not limited to, suits for injunctive
or declaratory relief and specific performance. The exercise or commencement of
the exercise by Landlord of any one or more of the rights or remedies provided
for in this Lease now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or subsequent exercise by Landlord
of any or all other rights or remedies provided for in this Lease, or now or
hereafter existing at law or in equity or by statute or otherwise. All costs
incurred by Landlord in connection with collecting any amounts and damages owing
by Tenant pursuant to the provisions of this Lease or to enforce any provision
of this Lease, including by way of example, but not limitation, reasonable
attorneys’ fees and court costs, shall also be recoverable by Landlord from
Tenant.

 

(k)                                  In the event of any default by Landlord,
Tenant’s exclusive remedy will be an action for damages (Tenant waives the
benefit of any laws granting it a lien upon the property of Landlord or upon
rent due Landlord); provided that, prior to commencing any such action Tenant
will give Landlord written notice specifying such default with particularity,
and, except as otherwise expressly set forth herein, Landlord will have thirty
(30) days in which to cure any such default; provided, however, that if Landlord
cannot reasonably cure such default within said thirty (30) day period, Landlord
shall not be in default if it commences cure within said thirty (30) day period
and diligently pursues the same to completion. Unless and until Landlord fails
to so cure any default after such notice, Tenant will not have any remedy or
cause of action by reason of such default or alleged default. All obligations of
Landlord under this Lease will be construed as independent covenants, not
conditions; and all such obligations will be binding upon Landlord only during
the period of its ownership of the Premises. The term “Landlord” means only the
owner, for the time being of the Premises, and in the event of the transfer by
such owner of its interest in the Premises, such owner will be released and
discharged from all covenants and obligations of the Landlord accruing after
such transfer, but such covenants and obligations will be binding during the
Lease term upon each new owner for the duration of such owner’s ownership.
Landlord will not have any personal liability under this Lease; Tenant agrees to
look solely to the equity or interest then owned by Landlord in the Premises. In
no event shall any deficiency judgment or any money judgment of any kind be
sought or obtained against Landlord or any successor landlord.

 

(l)                                     Landlord and Tenant hereby waive trial
by jury in any action, proceeding or counterclaim brought by either party
against the other upon any matters whatsoever arising out of or in any way
connected with this Lease, Tenant’s use or occupancy of the Premises, or any
claim of injury or damage.

 

20.                               Bankruptcy or Insolvency; Assumption; Adequate
Protection.  The following shall apply in the event of the bankruptcy or
insolvency of Tenant:

 

(a)                                  Chapter 7 Bankruptcy.  If a petition is
filed by, or an order for relief is entered against Tenant under Chapter 7 of
the Bankruptcy Code and the trustee of Tenant elects to assume this Lease for
the purpose of assigning it, the election or assignment, or both, may be made
only if all of the terms and conditions of subsections (b) and (d) below are
satisfied. If the trustee fails to elect to assume this Lease for the purpose of
assigning it within sixty (60) days

 

23

--------------------------------------------------------------------------------


 

after his appointment, this Lease will be deemed to have been rejected. To be
effective, an election to assume this Lease must be in writing and addressed to
Landlord and, in Landlord’s business judgment, all of the conditions hereinafter
stated, which Landlord and Tenant acknowledge to be commercially reasonable,
must have been satisfied. Landlord shall then immediately be entitled to
possession of the Premises without further obligation to Tenant or the trustee,
and this Lease will be canceled. Landlord’s right to be compensated for damages
in the bankruptcy proceeding, however, shall survive.

 

(b)                                 Chapter 11 or Chapter 13 Bankruptcy.  If
Tenant files a petition for reorganization under chapters 11 or 13 of the
Bankruptcy Code or a proceeding that is filed by or against Tenant under any
other chapter of the Bankruptcy Code is converted to a chapter 11 or 13
proceeding and Tenant’s trustee or Tenant as a debtor-in-possession fails to
assume this Lease within sixty (60) days from the date of the filing of the
petition or the conversion, the trustee or the debtor-in-possession will be
deemed to have rejected this Lease. To be effective, an election to assume this
Lease must be in writing and addressed to Landlord and, in Landlord’s business
judgment, all of the following conditions, which Landlord and Tenant acknowledge
to be commercially reasonable, must have been satisfied:

 

(1)                                  The trustee or the debtor-in-possession has
cured or has provided to Landlord adequate assurance, as defined in this
subsection (b), that:

 

(a)                                  The trustee will cure all monetary defaults
under this Lease within ten (10) days from the date of the assumption; and

 

(b)                                 The trustee will cure all non-monetary
defaults under this Lease within thirty (30) days from the date of the
assumption.

 

(2)                                  The trustee or the debtor- in-possession
has compensated Landlord, or has provided to Landlord adequate assurance, as
defined in this subsection (b), that within ten (10) days from the date of the
assumption Landlord will be compensated for any pecuniary loss it incurred
arising from the default of Tenant, the trustee, or the debtor-in-possession as
recited in Landlord’s written statement of pecuniary loss sent to the trustee or
the debtor-in-possession.

 

(3)                                  The trustee or the debtor-in-possession has
provided Landlord with adequate assurance of the future performance of each of
Tenant’s obligations under the Lease; provided, however, that:

 

(a)                                  The trustee or debtor-in-possession will
also deposit with Landlord, as security for the timely payment of Rent, an
amount equal to three (3) months’ Monthly Base Rent and other monetary charges
accruing under this Lease.

 

(b)                                 If not otherwise required by the terms of
this Lease, the trustee or the debtor-in-possession will also pay in advance, on
each day that the Rent is payable, one-twelfth of Tenant’s annual obligations
under the lease for the Additional Rent.

 

(c)                                  From and after the date of the assumption
of this Lease, the trustee or the debtor-in-possession will pay the Rent payable
under this Lease in advance in equal monthly installments on each day that the
Rent is payable.

 

24

--------------------------------------------------------------------------------


 

(d)                                 The obligations imposed upon the trustee or
the debtor-in-possession will continue for Tenant after the completion of
bankruptcy proceedings.

 

(4)                                  Landlord has determined that the assumption
of this Lease will not:

 

(a)                                  Breach any provision in any other lease,
mortgage, financing agreement, or other agreement by which Landlord is bound
relating to the Project; or

 

(b)                                 Disrupt, in Landlord’s judgment, the tenant
mix of the Project or any other attempt by Landlord to provide a specific
variety of tenants in the Project that, in Landlord’s judgment, would be most
beneficial to all of the tenants of the Project and would enhance the image,
reputation, and profitability of the Project.

 

(5)                                  For purposes of this subsection (b),
“adequate assurance” means that:

 

(a)                                  Landlord will determine that the trustee or
the debtor-in-possession has, and will continue to have, sufficient unencumbered
assets after the payment of all secured obligations and administrative expenses
to assure Landlord that the trustee or the debtor-in-possession will have
sufficient funds to fulfill Tenant’s obligations under this Lease and to keep
the Premises properly staffed with sufficient employees to conduct a fully
operational, actively promoted business on the Premises; and

 

(b)                                 An order will have been entered segregating
sufficient cash payable to Landlord or a valid and perfected first lien and
security interest will have been granted in property of Tenant, trustee, or
debtor-sin-possession that is acceptable for value and kind to Landlord, to
secure to Landlord the obligation of the trustee or debtor-in-possession to cure
the monetary or non-monetary defaults under this Lease within the time periods
set forth above.

 

(c)                                  Termination Upon Bankruptcy.  In the event
that this Lease is assumed by a trustee appointed for Tenant or by Tenant as
debtor-in-possession under the provisions of subsection (b) above and,
thereafter, Tenant is either adjudicated a bankrupt or files a subsequent
petition for rearrangement under Chapter 11 of the Bankruptcy Code, then
Landlord may terminate, at its option, this Lease and all Tenant’s rights under
it, by giving written notice of Landlord’s election to terminate.

 

(d)                                 Assignment by Bankruptcy Trustee.  If the
trustee or the debtor-in-possession has assumed the Lease, under the terms of
subsection (a) or (b) above, and elects to assign Tenant’s interest under this
Lease or the estate created by that interest to any other person, that interest
or estate may be assigned only if Landlord acknowledges in writing that the
intended assignee has provided adequate assurance, as defined in this subsection
(d), of future performance of all of the terms, covenants, and conditions of
this Lease to be performed by Tenant. For the purposes of this subsection (d) of
this Section 20, “adequate assurance of future performance” means that Landlord
has ascertained that each of the following conditions has been satisfied:

 

(1)                                  The assignee has submitted a current
financial statement, audited by a certified public accountant, that shows a net
worth and working capital in amounts

 

25

--------------------------------------------------------------------------------


 

determined by Landlord to be sufficient to assure the future performance by the
assignee of Tenant’s obligations under this Lease;

 

(2)                                  If requested by Landlord, the assignee will
obtain guarantees, in form and substance satisfactory to Landlord from one or
more persons who satisfy Landlord’s standards of creditworthiness;

 

(3)                                  Landlord has obtained all consents or
waivers from any third party required under any lease, mortgage, financing
arrangement, or other agreement by which Landlord is bound, to enable Landlord
to permit the assignment;

 

(4)                                  When, pursuant to the Bankruptcy Code, the
trustee or the debtor-in-possession is obligated to pay reasonable use and
occupancy charges for the use of all or part of the Premises, the charges will
not be less than the Monthly Base Rent as defined in this Lease and Additional
Rent and other monetary obligations of Tenant included herein as Rent.

 

(e)                                  No Waiver.  Neither Tenant’s interest in
the Lease nor any estate of Tenant created in the Lease will pass to any
trustee, receiver, assignee for the benefit of creditors, or any other person or
entity, or otherwise by operation of law under the laws of any state having
jurisdiction of the person or property of Tenant unless Landlord consents in
writing to the transfer. Landlord’s acceptance of Rent or any other payments
from any trustee, receiver, assignee, person, or other entity will not be deemed
to have waived, or waive, the need to obtain Landlord’s consent or Landlord’s
right to terminate this Lease for any transfer of Tenant’s interest under this
Lease without that consent.

 

21.                               Subordination and Attornment.  Tenant accepts
this Lease and the Premises subject and subordinate to any mortgage(s) or
deed(s) of trust now or at any time hereafter constituting a lien or charge upon
the Premises or the Project. This provision is self-operative and no further
instrument of subordination will be required in order to effect it. Tenant will
at any time on demand execute any instruments, releases or other documents which
may be required by any mortgagee for the purpose of subjecting and subordinating
this Lease to the lien of any such mortgage or deed of trust. Tenant agrees that
if the holder of any mortgage, deed of trust or other encumbrance encumbering
the Project succeeds to Landlord’s interest in the Premises, Tenant will pay to
such holder all Rents subsequently payable under this Lease and Tenant will,
upon request of such successor in interest, automatically become the Tenant of
and attorn to such successor in interest without change in the terms or
provisions of this Lease. Such successor in interest will not be bound by (a) a
payment of Monthly Base Rent or Rent for more than one month in advance or
(b) any amendment or modification of this Lease made without the written consent
of such successor in interest. Tenant will, upon demand, execute, acknowledge
and deliver an instrument or instruments confirming such attornment.

 

22.                               Mechanic’s Liens and Tenant’s Taxes.

 

(a)                                  Tenant shall pay or cause to be paid all
costs for work done by or on behalf of Tenant or caused to be done by or on
behalf of Tenant on the Premises of a character which will or may result in
liens against Landlord’s interest in the Premises or Project and Tenant will
keep the Premises and Project free and clear of all mechanic’s liens and other
liens on

 

26

--------------------------------------------------------------------------------


 

account of work done for or on behalf of Tenant or persons claiming under
Tenant. Tenant hereby agrees to indemnify, defend and save Landlord harmless of
and from all liability, loss, damages, costs or expenses, including reasonable
attorneys’ fees, incurred in connection with any claims of any nature whatsoever
for work performed for, or materials, services or supplies furnished to Tenant,
including lien claims of laborers, materialmen or others. Should any such liens
be filed or recorded against the Premises or Project with respect to work done,
services performed for or materials supplied to or on behalf of Tenant or should
any action affecting the title thereto be commenced, Tenant shall cause such
liens to be released of record within five (5) days after notice thereof. If
Tenant desires to contest any such claim of lien, Tenant shall nonetheless cause
such lien to be released of record by the posting of adequate security with a
court of competent jurisdiction as may be provided by Colorado’s mechanic lien
statutes. If Tenant shall be in default in paying any charge for which such a
mechanic’s lien or suit to foreclose such a lien has been recorded or filed and
shall not have caused the lien to be released or suit dismissed as aforesaid,
Landlord may (but without being required to do so) pay such lien or claim and
any costs associated therewith, and the amount so paid, together with reasonable
attorneys’ fees incurred in connection therewith, shall be immediately due from
Tenant to Landlord as Additional Rent.

 

(b)                                 Tenant shall be liable for and shall pay at
least ten (10) days before delinquency and Tenant hereby agrees to indemnify and
hold Landlord harmless from and against any liability in connection with, all
taxes levied against any personal property, fixtures, machinery, equipment,
apparatus, systems and appurtenances placed by or on behalf of Tenant in or
about or utilized by Tenant in, upon or in connection with the Premises
(“Equipment Taxes”). If any Equipment Taxes are levied against Landlord or
Landlord’s property or if the assessed value of Landlord’s property is increased
by the inclusion therein of a value placed upon such personal property,
fixtures, machinery, equipment, apparatus, systems or appurtenances of Tenant,
and if Landlord, after written notice to Tenant, pays the Equipment Taxes or
taxes based upon such an increased assessment (which Landlord shall have the
right to do regardless of the validity of such levy, but under proper protest if
requested by Tenant prior to such payment and if payment under protest is
permissible), Tenant shall pay to Landlord upon demand, as Additional Rent
hereunder, the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment; provided, however, that in any
such event, Tenant shall have the right, on behalf of Landlord and with
Landlord’s full cooperation, but at no cost to Landlord, to bring suit in any
court of competent jurisdiction to recover the amount of any such tax so paid
under protest, and any amount so recovered shall belong to Tenant (provided
Tenant has previously paid such amount to Landlord). Notwithstanding the
foregoing to the contrary, Tenant shall cooperate with Landlord to the extent
reasonably necessary to cause the fixtures, furnishings, equipment and other
personal property to be assessed and billed separately from the Project or the
real property of which the Premises form a part, and Landlord shall use
reasonable efforts to treat all other Tenants on the same basis.

 

(c)                                  Tenant shall pay to Landlord, as Additional
Rent, any excise, sales, privilege or other tax, assessment or other charge
(other than income or franchise taxes) imposed, assessed or levied by any
governmental or quasi-governmental authority or agency upon Landlord on account
of this Lease, the Rent or other payments made by Tenant hereunder, any other
benefit received by Landlord hereunder, Landlord’s business as a lessor
hereunder, or

 

27

--------------------------------------------------------------------------------


 

otherwise in respect of or as a result of the agreement or relationship of
Landlord and Tenant hereunder.

 

23.                               Authorities for Action and Notice.

 

(a)                                  Except as otherwise provided herein,
Landlord may, for any matter pertaining to this Lease, act by and through its
Project manager or any other person designated in writing from time to time.

 

(b)                                 All notices or demands required or permitted
to be given to Landlord hereunder shall be in writing, and shall be deemed duly
served when received, if hand delivered and receipted for, or three (3) days
after deposit in the United States mail, with proper postage prepaid, certified
mail, return receipt requested, addressed to Landlord at its address as
specified in Section 1 hereof. All notices or demands required to be given to
Tenant hereunder shall be in writing, and shall be deemed duly served when
received, if hand delivered, or three (3) days after deposited in the United
States mail, with proper postage prepaid, certified mail, return receipt
requested, addressed to Tenant at its address as specified in Section 1 hereof.
Either party shall have the right to designate in writing, served as above
provided, a different address to which notice is to be provided. The foregoing
shall in no event prohibit notice from being given as provided in Rule 4 of the
Colorado Rules of Civil Procedure, as the same may be amended from time to time.

 

24.                               Estoppel Certificates.  Tenant agrees that,
from time to time, upon not less than ten (10) business days prior request by
Landlord (and which ten-day period is not subject to any notice and cure periods
otherwise provided under this Lease), Tenant shall execute and deliver to
Landlord a written Certificate in substantially the form and substance of
Exhibit G attached hereto and made a part hereof, certifying that this Lease is
in full force and effect, the date to which rent has been paid, the unexpired
Term of the Lease, that not more than one (1) month’s rental has been paid in
advance, and all other matters and statements pertaining to this Lease as may be
requested by Landlord or Landlord’s respective lenders. If Tenant fails to
execute and deliver any such Certificate within ten (10) days after such
request, then such failure shall constitute a material default by Tenant under
this Lease, and in such event, Tenant agrees to pay to Landlord as liquidated
damages therefore (and in addition to all equitable remedies available to
Landlord) an amount equal to Five Hundred Dollars ($500.00) per day for each day
that Tenant fails to so deliver such Certificate to Landlord after the
expiration of such ten (10) day period.

 

If Tenant fails to execute any such instrument within said ten (10) day period,
Tenant irrevocably appoints Landlord as its attorney-in-fact, in Tenant’s name,
to execute such instrument and Tenant’s failure to deliver such Estoppel
Certificate within said ten (10) day period shall be conclusive upon Tenant that
this Lease is in full force and effect, without modification, except as may be
represented by Landlord, that there are no uncured defaults in Landlord’s
performance, not more than one (1) month’s rental has been paid in advance, and
that all other statements required to be made in the Estoppel Certificate are
conclusively made.

 

It is understood and agreed that Tenant’s obligation to furnish such Estoppel
Certificates in a timely fashion is a material inducement for Landlord’s
execution of this Lease.

 

28

--------------------------------------------------------------------------------


 

25.                               Landlord’s Review of Tenant’s Documents. In
the event Tenant shall request Landlord’s approval of, or consent to, any
documents/instruments concerning Tenant’s financing arrangements or security
agreements with third parties, or any other document/instrument review for
Tenant’s benefit, Tenant agrees that it shall pay, as so much Additional Rent
under this Lease, Landlord’s reasonable administrative costs and attorneys’
fees, costs and expenses incurred with respect to Landlord’s review, approval or
rejection thereof.

 

26.                               Miscellaneous.

 

(a)                                  Words of any gender used in this Lease will
be held and construed to include any other gender, and words in the singular
number shall be held to include the plural, and vice versa, unless the context
otherwise requires.

 

(b)                                 The terms, provisions, covenants and
conditions contained in this Lease shall apply to, inure to the benefit of, and
be binding upon, the parties to this Lease and their respective heirs, legal
representatives, successors and permitted assigns, except as otherwise expressly
provided in this Lease. Landlord shall have the right to transfer and assign, in
whole or in part, its rights and obligations in the Project and this Lease. Each
party agrees to furnish to the other, promptly upon demand, a corporate
resolution, proof of due authorization by partners, or other appropriate
documentation evidencing the authorization of such party to enter into this
Lease, and the binding authority of the signatory hereto.

 

(c)                                  The captions inserted in this Lease are for
convenience only and in no way define, limit or otherwise describe the scope or
intent of this Lease, or any provision hereof, or in any way affect the
interpretation of this Lease.

 

(d)                                 This Lease may not be altered, changed or
amended except by an instrument in writing signed by both parties to this Lease.

 

(e)                                  All obligations of Tenant under this Lease
which are not fully performed as of the expiration or earlier termination of
this Lease will survive the expiration or earlier termination of the Lease term,
including without limitation all payment obligations with respect to taxes and
insurance and all obligations concerning the condition of the Premises. Upon the
expiration or earlier termination of this Lease, and prior to Tenant’s vacating
the Premises, Tenant will pay to Landlord any amount reasonably estimated by
Landlord to put the Premises, including without limitation all heating and air
conditioning systems and equipment therein, in good condition and repair. Tenant
shall also, prior to vacating the Premises, pay to Landlord the amount, as
reasonably estimated by Landlord, of Tenant’s obligation for real estate taxes
and insurance premiums for the year in which the Lease expires or terminates.
All such amounts shall be used and held by Landlord for payment of such
obligations of Tenant under this Lease, with Tenant being liable for any
additional costs upon demand by Landlord, or with any excess to be returned to
the Tenant after all such obligations have been determined and satisfied, as the
case may be. Any security deposit held by Landlord may, upon Landlord’s
election, be credited against the amount payable by Tenant under this
subsection.

 

(f)                                    If any clause or provision of this Lease
is illegal, invalid or unenforceable under present or future laws effective
during the Term of this Lease, then arid in that event, it is

 

29

--------------------------------------------------------------------------------


 

the intention of the parties to this Lease that the remainder of this Lease will
not be affected thereby, and it is also the intention of the parties to this
Lease that in lieu of each clause or provision of this Lease that is illegal,
invalid or unenforceable, there be added as a part of this Lease a clause or
provision as similar in terms to such illegal, invalid or unenforceable clause
or provision as may be possible and be legal, valid and enforceable.

 

(g)                                 Landlord reserves the right to relocate the
Premises to substantially comparable space within the Project. Landlord will
give Tenant written notice of its intention to relocate the Premises, and Tenant
will complete its relocation within thirty (30) days after Landlord’s notice.
The Monthly Base Rent of the new premises will not exceed the Monthly Base Rent
for the Premises unless Landlord and Tenant otherwise agree in writing.
Effective on the date of such relocation this Lease will be amended by deleting
the description of the Premises and substituting for it a description of the new
premises. Landlord agrees to pay the reasonable costs of moving Tenant to such
other space within the Project.

 

(h)                                 This Lease is an offer only, subject to
prior leasing of the Premises and such offer is subject to withdrawal or
non-acceptance by Landlord or to other leasing of the Premises without notice.
This Lease will not be valid or binding unless and until accepted by Landlord in
writing and a fully executed copy has been delivered to both parties to this
Lease.

 

(i)                                     Landlord shall pay a commission to the
Landlord’s Broker identified in Section 1 of this Lease pursuant to a separate
agreement between them. Tenant represents and warrants that it has dealt with no
broker, agent or other person in connection with this transaction and that no
broker, agent or other person brought about this transaction (other than the
Tenant’s Broker identified in Section 1). Tenant agrees to indemnify and hold
Landlord harmless from and against any claims by any broker, agent or other
person claiming a commission or other form of compensation by virtue of having
dealt with Tenant with regard to this Lease, including, without limitation,
Tenant’s Broker.

 

(j)                                     Time is of the essence hereof.

 

(k)                                  This Lease shall be governed by and
construed in accordance with the applicable laws of the State of Colorado.

 

(l)                                     This Lease, together with the exhibits
attached hereto, contains the entire agreement of the parties and, except as
otherwise expressly set forth herein, may not be amended or modified in any
manner except by an instrument in writing signed by both parties.

 

(m)                               Whenever any term, covenant or provision of
this Lease grants to Landlord a right of approval or consent, Landlord agrees
that such consent or approval, except as otherwise specifically provided, will
not be unreasonably withheld nor delayed.

 

(n)                                 Wherever there is provided in this Lease a
time limitation for performance by Landlord or Tenant of any obligation,
including but not limited to obligations related to construction, repair,
maintenance or service (but excluding Tenant’s obligation to pay Rent and other
monetary obligations of Tenant hereunder), the time provided for shall be
extended for as long as, and to the extent that delay in compliance with such
limitation is due to, an act of God,

 

30

--------------------------------------------------------------------------------


 

government control, labor disputes, strikes, civil disturbance or other factors
beyond the reasonable control of either Landlord or Tenant, as applicable.

 

(o)                                 Neither Tenant nor anyone acting through,
for, or in place of Tenant, including but not limited to any trustee, receiver,
trustee in bankruptcy or other liquidating agent, shall conduct or advertise on
or from or pertaining to the Premises, any auction or close-out or going out of
business or liquidation sale.

 

LANDLORD:

 

WKB VALUE PARTNERS, a Delaware limited
Partnership

 

 

 

 

 

By:

KOLL BREN SCHREIBER REALTY
ADVISORS, INC., a Delaware corporation,
its Authorized Managing Agent

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steve Jarecki

 

 

 

 

Steve Jarecki, or Vice President

 

 

 

 

 

 

TENANT:

 

MCFSA, LTD., a Texas limited partnership d/b/a
Metroplex Control Systems

 

 

 

 

 

 

By:

Metroplex Commercial Fire & Security
Alarms, Inc., its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Name:

/s/ [ILLEGIBLE]

 

 

 

Its:

President

 

31

--------------------------------------------------------------------------------


 

ADDENDUM
TO
ARAPAHOE BUSINESS PARK I LEASE AGREEMENT

 

This ADDENDUM TO ARAPAHOE BUSINESS PARK I LEASE AGREEMENT (this “Addendum”) is
attached to and made part of that certain Arapahoe Business Park I Lease
Agreement (the “Lease”) dated November 19, 2002, between WKB VALUE PARTNERS,
L.P., a Delaware limited partnership (“Landlord”) and MCFSA, LTD., a Texas
limited partnership d/b/a Metroplex Control Systems (“Tenant”) as if set forth
therein in full. Any initially capitalized terms not defined in this Addendum
shall have the meaning set forth in the Lease. In the event of a conflict
between the terms hereof and the terms of the Lease the terms of this Addendum
shall control.

 

1.             The following paragraph is added to the Lease as Section 2(d):

 

(d)           Early Access.  From arid after December 21, 2002, but prior to the
Commencement Date, Tenant, at its sole risk but with no obligation to pay Rent,
may enter the Premises for the purpose of installing furniture, fixtures and
equipment and other leasehold improvements (“FF&E”), including, but not limited
to, wall and floor coverings, millwork and draperies, provided that such entry
and work do not unreasonably interfere in any way with the performance of
Landlord’s Work or with other workers or Tenants in or about the building or
buildings in which the Premises are located. Any such entry by Tenant shall be
subject to all terms and conditions of this Lease, which shall be in full force
and effect, except for Tenant’s obligation to pay Rent. At any time during such
period of early entry, if Landlord notifies Tenant that Tenant’s entry or work
is interfering with or delaying the performance of work to be performed by
Landlord or other workers in and about the Building, or causing any disruption
whatsoever, Tenant shall forthwith discontinue any further work and shall vacate
the Premises, and shall cause its workmen or contractors to remove therefrom,
any equipment, materials or installations which are the subject of Landlord’s
notice. All rights of Tenant under this Section 2(d) will be subject to the
requirements of applicable building codes and zoning requirements so as not to
interfere with Landlord’s obtaining of a certificate of occupancy for the
Premises. Landlord has the right to impose such additional conditions on
Tenant’s early entry as Landlord, in its sole discretion, deems appropriate, and
will further have the right to require that Tenant execute an early entry
agreement containing such conditions prior to Tenant’s early entry.

 

2.             The following paragraph is added to the Lease as Section 2(e):

 

(e)           Option to Extend Term.  Provided that no event of default has
occurred and is continuing beyond any applicable cure period, Tenant shall have
one (1) option to renew this Lease for one (1), additional five (5) year term
(the “Extended Term”) by giving written notice (“Tenant’s Extension Notice”) to
Landlord at least six (6) months prior to the expiration of the Primary Lease
Term. The Extended Term shall be on the same terms, conditions, and rentals set
forth in the Lease, except (i) Tenant shall

 

1

--------------------------------------------------------------------------------


 

Renewal Option:

 

 

Amount of Security Deposit:

 

 

2.             The Lease represents the entire agreement between Landlord and
Tenant and has not been modified or amended except as indicated above.

 

3.             The Lease (modified as indicated above) is presently in full
force and effect in accordance with its terms and Tenant has accepted the
Premises.

 

4.             All rent and additional rent payable under the Lease as of the
date of this certificate has been paid in full and no rent or additional rent to
become payable under the Lease has been paid more than 30 days in advance.

 

5.             No options to purchase or tights of first refusal are contained
in the Lease, and there are no other agreements between Landlord and Tenant,
oral or written, regarding the Premises or the Property, except as stated in the
Lease.

 

6.             To the best of Tenant’s knowledge, no party to the Lease is in
default thereunder, and no event has occurred which, with the giving of notice
or the passage of time, or both, would constitute a default thereunder.

 

7.             Tenant has no counterclaims, liens, defenses or offsets to its
obligations under the Lease or to the enforcement of any of the Landlord’s
rights thereunder, and Tenant has no outstanding claim for credit reimbursement
on account of Tenant’s improvements to the Premises.

 

8.             Landlord has completed all alterations, additions, painting and
refurbishing to the Premises and the Property required to be performed by
Landlord, and there are no rent concessions, rebates, free rents or similar
inducements except as set forth in the Lease.

 

9.             The Lease is subject and subordinate to any and all existing and
future mortgages and any ground lease of the Premises.

 

10.           [USE THIS PROVISION IF ESTOPPEL FOR LENDER.] Tenant acknowledges
that if Lender succeeds to the interest of Landlord under the Lease, Lender
shall not be liable for any act or omission of any prior landlord (including
Landlord), liable for the return of any advance rental deposit or any security
deposit (unless such sums have actually been received by Lender as security for
Tenant’s performance under the Lease), subject to any offset or defense which
Tenant may have against any such prior landlord or bound by any rent or
additional rent Tenant may have paid for more than the current month, or bound
by any assignment, surrender, termination, cancellation, waiver, release,
amendment or modification of the Lease not expressly permitted by the Lease made
without its express written consent. Notwithstanding the foregoing, provided
that Tenant is not then in default under the terms of the Lease and that

 

G-2

--------------------------------------------------------------------------------


 

Tenant has not previously assigned the Lease or sublet the Premises, by
operation of law or otherwise, if Lender succeeds to the interest of Landlord
under the Lease and Lender has not actually received the Security Deposit paid
by Tenant to Landlord under Section 3(b) of the Lease, Lender shall, on the
first day of the last month of the Lease Term, credit the amount of the Security
Deposit towards the Base Rent due from Tenant for such month.

 

11.                                 [USE THIS PROVISION IF ESTOPPEL FOR LENDER.]
 If Lender succeeds to the interest of Landlord under the Lease by any means,
Tenant agrees to attorn to Lender and be bound to Lender under all the terms of
the Lease on the condition that Lender does not disturb the possession of the
Tenant under the Lease if the Lease is in full force and effect and the Tenant
is not then in default under the Lease.

 

Tenant acknowledges that Purchaser and Lender have requested this certificate in
connection with a proposed purchase and financing of the Property, and that
Purchaser and Lender may rely on the information set forth in this certificate.

 

 

TENANT:

MCFSA LTD., a Texas limited partnership d/b/a
Metroplex Control Systems

 

 

 

By:

Metroplex Commercial Fire & Security
Alarms, Inc., its general partner

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

Dated:

 

 

 

 

 

G-3

--------------------------------------------------------------------------------


 

affected. However, if for any reason the Leasehold Improvements are not complete
within six (6) months following the Commencement Date (as such date may have
been extended by any other provision of this Lease), Tenant’s Rent shall be
abated until such time as the Leasehold Improvements are substantially complete.

 

7.3.                              Tenant Delays.  Except for delays caused by
the acts or omissions of Landlord or by events of Force Majeure, no delays in
completion of the Leasehold Improvements for any reason whatsoever shall
postpone the Commencement Date. Specifically, without limiting the generality of
tie foregoing, the Commencement Date shall not be postponed on account of delays
caused by Tenant’s requirements for the Leasehold Improvements, by shortages, by
unavailability of long lead procurement items of unusual or nonstandard
materials required for the Leasehold Improvements, or on account of any other
delay caused by Tenant.

 

8.                                       MISCELLANEOUS.

 

8.1.                              Ownership of Improvements.  Tenant
acknowledges and agrees that, subject to Section 8 of the Lease, any and all
construction, other leasehold improvements and fixtures, at any time
constructed, placed, or maintained upon the Premises whether or not paid for by
Tenant shall be and remain the property of Landlord, or of Landlord’s successors
or assigns.

 

8.2.                              Conflicts.  In the event of any conflict
between the provisions of the Lease and the provisions of this Work Letter, the
provisions of the Lease will control.

 

8.3.                              Effect of Landlord Approval.  No approval by
Landlord of any drawings, plans, or specifications that are prepared in
conjunction with construction of the Leasehold Improvements in the Premises will
constitute a representation or warranty by Landlord as to the adequacy or
sufficiency of such drawings, plans or specifications, or the improvements to
which they relate, for any use purpose of condition, including conformity to any
applicable codes or laws, but such approval will merely be the consent of
Landlord to the construction or installation of improvements in the Premises,
according to said drawings, plans, or specifications.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

F-4

--------------------------------------------------------------------------------


 

have no further right of renewal after the Extended Term prescribed above, and
(ii) the rental rate for the Extended Term shall be the then prevailing Market
Rate (defined below). Upon receipt of Tenant’s Extension Notice, Landlord shall
have twenty (20) days in which to respond in writing to Tenant with the then
prevailing Market Rate. “Market Rate” shall be equal to whatever lease rates
(plus whatever periodic adjustments) Landlord is quoting to prospective tenants
for new leases of comparable space in the Project at the time of Tenant’s
Extension Notice, or if no comparable space exists in the Project, then whatever
is then being quoted to prospective tenants for new leases of reasonably
comparative space in reasonably comparable office buildings within the same
general geographic area as the Project, taking into account any concessions or
tenant improvement allowances then being given. Notwithstanding the above
provisions to the contrary: (a) in no event will the lease rental rate for the
Extended Term be less than the annual rent and monthly installments due in the
last year of the Primary Lease Term; and (b) if Tenant has not agreed in writing
to accept the Market Rate before ninety (90) days prior to the expiration of the
Primary Lease Term, Landlord at its option may terminate the Lease as of the
expiration of the Primary Lease Term. If Landlord has not exercised the option
contained in subpart (b) of the immediately preceding sentence, but Tenant has
not agreed in writing to accept the Market Rate prior to the expiration of the
Primary Lease Term, the Lease shall terminate at the expiration of the Primary
Lease Term.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PREMISES

 

[g94651ly05i001.jpg]

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTION OF THE PROJECT

 

Lot 4, Block 1,
Arapahoe Airport Center Joint Venture Filing No. 2,
TOGETHER with perpetual non-exclusive easements over and across a portion of Lot
3, Block 1, Arapahoe Airport Center Joint Venture Filing No. 2 as created by
Easement Agreement dated August 16, 1983, recorded August 18, 1983 in Book 3945
at Page 238, and Corrective Addendum to Easement Agreement recorded October 7,
1987 in Book 5281 at Page 245, County of Arapahoe, State of Colorado.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ESTOPPEL AND COMMENCEMENT DATE CERTIFICATE

 

THIS ESTOPPEL AND COMMENCEMENT DATE CERTIFICATE (“Certificate”) is executed this
          day of                   , 2002, by WKB VALUE PARTNERS, a Delaware
limited partnership (“Landlord”) and MCFSA, LTD., a Texas limited partnership
d/b/a Metroplex Control Systems (“Tenant”) with respect to and forming a part of
that certain Arapahoe Business Park I Lease Agreement (“Lease”) dated
                                            , 2002, for the premises commonly
known as 7388 South Revere Parkway, Units 601 through 604, Centennial, Colorado
80112 (“Premises”).

 

RECITALS

 

A.            The parties desire to reaffirm or amend and certify to certain
provisions of the Lease.

 

B.            The parties desire that the matters set forth herein be conclusive
and binding on the parties.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.             The Lease Commencement Date is deemed and agreed to be
                                , 2003, and the Lease Expiration Date is agreed
and deemed to be                                     , 2008, unless sooner
terminated, as provided in the Lease.

 

2.             Tenant’s first installment of Monthly Base Rent in the amount of
                                                   Dollars ($     ) for the
period of                                                          (is due on)
(was paid on)                                             , 2003.

 

3.             Tenant’s first installment of Tenant’s Pro Rata Share of
Operating Expenses in the amount
of                                                                            
Dollars ($       ) (is due on) (was paid on)                         , 2003.

 

4.             By execution hereof, Tenant acknowledges and agrees that all
improvements or other work required of Landlord has been satisfactorily
performed and Tenant hereby accepts the Premises in full compliance with the
terms and conditions of the Lease.

 

5.             Except as may be amended herein, all terms and conditions of the
Lease shall continue in full force and effect and are hereby republished and
reaffirmed in their entirety.

 

6.             This Certificate shall be binding upon and may be relied upon by
the parties hereto and their respective legal representatives, successors and
assigns.

 

C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Certificate as of the day and
year first above written.

 

LANDLORD:

WKB VALUE PARTNERS, a Delaware limited
Partnership

 

 

 

By:

KOLL BREN SCHREIBER REALTY
ADVISORS, INC., a Delaware corporation,
its Authorized Managing Agent

 

 

 

 

 

 

 

By:

 

 

 

Steve Jarecki, Senior Vice President

 

 

 

TENANT:

MCFSA LTD., a Texas limited partnership d/b/a
Metroplex Control Systems

 

 

 

By:

Metroplex Commercial Fire & Security
Alarms, Inc., its general partner

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

GUARANTY OF LEASE

 

Intentionally Omitted

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

RULES AND REGULATIONS

 

1.                                       At all times during the Term of this
Lease the Landlord shall have the right by itself, its agents and employees, to
enter into and upon the Premises during reasonable business hours for the
purpose of examining and inspecting the same and determining whether the Tenant
shall have complied with his obligations under the Lease and the Rules and
Regulations contained herein, with respect to the care and maintenance of the
Premises and the repair or rebuilding of the improvements thereon, when
necessary.

 

2.                                       Tenant shall not use the name of the
Project for any purpose other than Tenant’s business address and shall never use
a picture or likeness of the Project or Premises in any advertisement, notice or
correspondence without the Landlord’s written consent thereto. Landlord hereby
consents to Tenant’s use of a picture of the building in which the Premises are
located in tenant’s advertising brochure and computer website.

 

3.                                       Tenant shall not make or permit any
noise, vibration or odor that is objectionable to the public, or to other
occupants of the Project, to emanate from the Premises and shall not create or
maintain a nuisance thereon and shall not disturb, solicit or canvass any
occupant and shall not do any act tending to injure the reputation of the
Project or the Premises. Nor shall Tenant use the Premises for lodging,
sleeping, cooking (except normal office kitchen use), or for any immoral or
illegal purpose or for any purpose that will damage the Project, or the
reputation thereof, or for any purposes other than those specified in this
Lease.

 

4.                                       Tenant shall not place or permit any
radio antenna, loud speakers, sound amplifiers, or similar devices on the roof
or outside of the Premises or Project. Notwithstanding the foregoing, subject to
Tenant’s compliance with the requirements of Section 8, above, Tenant may
install on the exterior of the building in which the Premises are located, a
closed circuit television security camera, access control card readers, and one
fire alarm horn/strobe unit if required by applicable governmental laws,
ordinances, codes, or regulations.

 

5.                                       The sidewalks, entrances, passages,
vestibules, stairways, corridors, halls, parking and loading areas must not be
obstructed or encumbered or used for any purpose other than ingress and egress
to and from the Premises. No furniture or other items shall be placed in front
or back of the Premises, or on/in any sidewalks, entrances, passages,
vestibules, stairways, corridors, halls, loading or parking areas. Landlord
shall have the right to remove all non-permitted furniture or other items,
without notice to Tenant, and at the expense of Tenant.

 

6.                                       Supplies, goods, materials, packages,
furniture and all such items of every kind are to be delivered at the entrance
point provided therefor, or in such manner as the Landlord may provide and the
Landlord is not responsible for the loss or the damage of any such property
notwithstanding such loss or the damage which may occur through the

 

E-1

--------------------------------------------------------------------------------


 

carelessness or negligence of the employees of the Project.  All such items
moved in or out of the Project or Premises shall be done at such time and in
such manner as acceptable to the Landlord.

 

7.                                       Tenant shall see that the windows and
doors of the Premises are closed and securely locked before leaving the Project
or Premises. Tenant must observe strict care and caution that all water faucets
or other apparatus are entirely shut off before Tenant or Tenant’s employees
leave the Project or Premises and that all electricity, gas or air shall
likewise be carefully shut off, so as to prevent waste or damage, and for any
default or carelessness Tenant shall make good all injuries sustained by
Landlord or other Tenants or occupants of the Project or Premises.

 

8.                                       If Tenant elects to install any
concession or vending machine in the Premises, such machines and their products
shall be limited to the express use of Tenant and its employees and guests.
Tenant shall not sell from the Premises the following items: cigars, cigarettes,
tobaccos, pipes, candies, newspapers, magazines or greeting cards.

 

9.                                       Landlord reserves the right to
designate all sources furnishing sign painting, lettering or awnings and to
establish a limitation on sign or awning styles and format. Tenant shall affix
no additional signage or awnings not considered Project standard, in the
Landlord’s discretion, without prior written approval of Landlord. Landlord
shall have the right to remove all non-permitted signs or awnings, without
notice to Tenant, and at the expense of Tenant.

 

10.                                 The Landlord at all times shall have the
right to amend, modify or waive any of the foregoing Rules and Regulations and
to make such other and future rules and regulations as the Landlord may adopt,
provided such changes shall not unreasonably interfere with the Permitted Use of
the Premises. Tenant agrees to comply with all such rules and regulations upon
notice to Tenant from Landlord thereof. In the event of any breach of any
rules and regulations herein set forth or any reasonable amendments,
modifications or additions hereto, Landlord shall have all remedies in this
Lease provided for in the event of default by Tenant.

 

11.                                 The failure of the Landlord to seek redress
for violation of, or insist upon the strict performance of any covenants or
conditions of this Lease or any of the Rules and Regulations set forth above or
hereafter adopted by Landlord, shall not prevent a subsequent act, which would
have originally constituted a violation, from having all the force and effect of
any original violation. The receipt by Landlord of Rent with knowledge of the
breach of any covenant of this Lease or breach of these Rules aid Regulations
shall not be deemed a waiver of such breach. The failure of Landlord to enforce
any of these Rules and Regulations as set forth above or hereafter adopted
against Tenant or any other tenant in the Project shall not be deemed a waiver
of any such Rules and Regulations.

 

12.                                 Landlord shall not be liable to Tenant for
violation of any said Rules and Regulations or the breach of any covenant or
condition in any Lease by any other tenant in the Project.

 

E-2

--------------------------------------------------------------------------------


 

13.           No act or thing done or omitted to be done by Landlord or
Landlord’s agent during the Term of the Lease which is necessary to enforce
these Rules and Regulations shall constitute an eviction by Landlord nor shall
it be deemed a surrender or acceptance of the Premises, and no agreement to
accept such surrender shall be valid unless in writing signed by Landlord. No
employee of Landlord or Landlord’s agent shall have any power to accept the keys
of the Premises prior to the termination of the Lease. The delivery of keys to
any employee of Landlord or Landlord’s agent shall not be construed as a
termination of the Lease or a surrender of the Premises.

 

14.           Tenant and its employees, agents and invitees shall park their
vehicles only in those parking areas designated by Landlord. Tenant shall not
permit any vehicle in a state of disrepair (including without limitation, flat
tires, out of date inspection stickers or license plates) in the parking areas.
Tenant shall not park any vehicle, truck, car, trailer or boat in the parking
area for longer than 24 hours without Landlord’s prior written approval. If
Tenant or its employees, agents or invitees park their vehicles in areas other
than designated parking areas for longer than 24 hours, Landlord shall have the
right without notice to Tenant to remove such vehicle at Tenant’s expense.
Tenant shall not permit the washing or repair of any vehicle on the parking
areas.

 

15.           No animals, except as required by law, e.g. seeing eye dogs, shall
be permitted in or on the Premises or Project.

 

16.           Except for Tenant Alterations consented to by Landlord pursuant to
Section 8 of the Lease, no additional lock or locks shall be placed by Tenant on
any doors in the Premises without the prior written consent of Landlord.

 

17.           Tenant shall not conduct in or about the Premises or Project any
auction, public or private, without the prior written consent of Landlord.

 

18.           Tenant shall not allow to be deposited any trash, refuse,
cigarettes, or other substances of any kind within or without the Premises or
Project except in refuse containers provided therefore. Landlord shall provide
appropriate trash bins located outside in the Project for removal of trash from
the building and Tenant shall perform janitorial trash removal in accordance
with Section 7 of the Lease. Tenant shall not introduce onto the Project or
Premises any item or substance which might add an undue burden to the cleaning
or maintenance of the Premises or Project. Tenant shall exercise its best
efforts to keep the sidewalks, entrances, passages, courts, lobby areas, garages
or parking areas, stairways, vestibules, corridors and halls in and about the
Premises and Project clean and free from rubbish.

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

WORK LETTER AGREEMENT

 

(Improvements Based on Space Plan)

 

This Exhibit “F” is attached to and made a part of that certain Lease, dated
November 19, 2002 by and between WKB Value Partners, L.P. (“Landlord”), and
MCFSA, LTD., a Texas limited partnership d/b/a Metroplex Control Systems
(“Tenant”), covering the premises known as: 7388 South Revere Parkway, Units 601
through 604, Centennial, Colorado 80112.

 

I.                                         TERMS: The following terms are
defined in this Work Letter:

 

1.1.          “Building” means the building or buildings in the Project in which
the Premises are located.

 

1.2.          “Building Standard Materials” means the quantity, quality, and
style of materials, finishes, and workmanship to be used during construction of
the Leasehold Improvements, which may be specified or changed from time to time
by Landlord, in Landlord’s sole discretion, for the Building.

 

1.3.          “Construction Documents” means complete construction plans and
specifications, including architectural, mechanical and electrical plans and
specifications, prepared by Landlord’s Architect for the Leasehold Improvements,
based on the Space Plan.

 

1.4.          “Landlord’s Architect” means an architect or an engineer chosen by
Landlord, in Landlord’s sole discretion, for the preparation of the Construction
Documents.

 

1.5.          “Leasehold Improvements” means all alterations, leasehold
improvements, and installations to be constructed or installed by Landlord for
Tenant in the Premises according to this Work Letter.

 

1.6.          “Space Plan” means the schematic space plan for the Leasehold
Improvements to the Premises dated November 8, 2002, and prepared by McDermott
Planning & Design, Inc., including a full and accurate description of the size
and location of all partitions and doors, as well as equipment that could affect
structural components, service systems or facilities of the Building.

 

Any capitalized term used in this Work Letter and not defined herein shall have
the meaning set forth for such term in the Lease.

 

2.             CONSTRUCTION DOCUMENTS.  Landlord’s Architect will prepare all
necessary Construction Documents and Tenant will cooperate with Landlord and
Landlord’s Architect by providing all design information necessary for the
preparation of the Construction Documents. Promptly after receipt of all design
information, Landlord’s Architect will prepare proposed Construction Documents.
Within three (3) business days after receipt of the proposed Construction
Documents, Tenant will either approve the same in writing or provide Landlord

 

F-1

--------------------------------------------------------------------------------


 

with written notice (“Notice of Objection”), specifying how the proposed
Construction Documents are inconsistent with the Space Plan or the design
information provided by Tenant, and how the Construction Documents must be
changed in order to overcome Tenant’s objections. Each day following the third
business day after the proposed Construction Documents are submitted to Tenant
until Tenant either approves them or delivers such Notice of Objection will be a
day of Tenant delay pursuant to Section 7.3, below. Upon receipt of Tenant’s
Notice of Objection, Landlord’s Architect will prepare revised Construction
Documents, and upon submission of any further revisions, the procedures above
will be repeated. If the revised Construction Documents, or any further
revisions, are consistent with the design information and all requirements
identified in Tenant’s prior Notice of Objection, then each day following
Landlord’s receipt of Tenant’s subsequent Notice of Objection until the day on
which Landlord receives Tenant’s written approval of the revised Construction
Documents will be a day of Tenant delay pursuant to Section 7.3, below.

 

3.             CONSTRUCTION OF LEASEHOLD IMPROVEMENTS.  On or before the
Commencement Date set forth in the Lease, Landlord will, at Landlord’s cost and
expense, cause the Leasehold Improvements to be constructed in the Premises
using Building Standard Materials, in a good and workmanlike manner, free of any
and all mechanic’s or other liens, substantially in accordance with the Space
Plan and the Construction Documents. The cost of any changes to the Space Plan
or Construction Documents made at Tenant’s request, and any increased cost of
the Leasehold Improvements resulting therefrom, shall be paid by Tenant to
Landlord within ten within ten (10) days of Landlord’s provision to Tenant of an
invoice therefor.

 

4.             ACCEPTANCE OF LEASEHOLD IMPROVEMENTS: COMMENCEMENT DATE.  Five
(5) days prior to the anticipated completion date of the Leasehold Improvements,
Landlord and Tenant shall inspect the Leasehold Improvements and develop the
“punch list” items to be completed. Landlord will cause said items to be
corrected or completed within ten (10) business days after the punch list
inspection, or as soon as reasonably practicable thereafter. Landlord will not
be responsible for any items of damage to the Premises caused by Tenant, its
agents, employees, independent contractors, or suppliers. No promises to alter,
remodel, or improve the Premises or Building and no representations concerning
the condition of the Premises or Building have been made by Landlord to Tenant
other than what has been expressly identified in the Lease or this Work Letter.

 

5.             CHANGE ORDERS.  Tenant may request changes in the Leasehold
Improvements, to be made at Tenant’s expense, during construction by providing
written request therefor to Landlord. All such changes will be subject to
Landlord’s prior written approval according to Section 6 below. Prior to
commencing any change requested by Tenant, Landlord will prepare and deliver to
Tenant, for Tenant’s approval, a change order identifying the total costs of
such change, including all architectural fees, engineering fees, consultant
fees, contractor fees, and an amount sufficient to reimburse Landlord for
overhead and related expenses incurred in conjunction with the change order,
provided, however, that such Landlord overhead fees will not exceed 15% of the
costs associated with the change order. If Tenant fails to approve and pay for
such change order within five (5) business days after delivery by Landlord,
Tenant will be deemed to have withdrawn the proposed change and Landlord will
not proceed to perform the

 

F-2

--------------------------------------------------------------------------------


 

change. Upon Landlord’s receipt of Tenant’s approval and payment, Landlord will
proceed to perform the change.

 

6.                                       LANDLORD’S APPROVAL.  All Construction
Documents, and change orders are expressly subject to Landlord’s prior written
approval. Landlord may withhold its approval of any such items that require work
which:

 

(a)           exceeds or adversely effects the capacity or integrity of the
Building’s structure, or any of its heating, ventilating, air conditioning,
plumbing, mechanical, electrical, communications, life safety, or other systems;

 

(b)           is not approved by the holder of any encumbrance;

 

(c)           would not be approved by a prudent owner of property similar to
the Building;

 

(d)           violates any agreement, including other leases, which may affect
the Building or bind the Landlord;

 

(e)           Landlord reasonably believes will increase the cost of operating
or maintaining any of the Building’s systems;

 

(f)            Landlord reasonably believes will reduce the market value of the
Premises or Building upon expiration of the Term;

 

(g)           does not conform to applicable building code or is not approved by
any governmental authority having jurisdiction over the Premises or Building;

 

(h)           does not meet or exceed Building Standard Materials; or

 

(i)            Landlord reasonably believes will infringe upon the architectural
or historical integrity of the Building.

 

7.                                       DELAY.

 

7.1.          Force Majeure. “Force Majeure” as used in this Work Letter means a
strike or other labor trouble, governmental preemption of priorities or other
delays caused by a national or other public emergency, or other cause, whether
similar or dissimilar to the above, beyond Landlord’s reasonable control that
delays the completion of the Leasehold Improvements. Upon occurrence of an event
of Force Majeure, Landlord shall within three (3) business days give notice to
Tenant, specifying the event of Force Majeure and the anticipated delay in
completion of Leasehold Improvements resulting therefrom. The Commencement Date
shall be postponed by the number of days that completion of the Leasehold
Improvements was actually delayed by an event of Force Majeure.

 

7.2.          Other Delays.  If Landlord should for any reason fail to complete
the Leasehold Improvements on or before the Commencement Date, Landlord shall
not be deemed to be in default or otherwise liable in damages to Tenant, nor
shall the Term of this Lease be

 

F-3

--------------------------------------------------------------------------------